

EXHIBIT 10.2
 


SPECIAL BUSINESS PROVISIONS


between


Spirit AeroSystems, Inc.


and


LMI Aerospace, Inc.








Spirit Aerosystems SBP-T6B2-YB001940

 
 

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS


TITLE PAGE
TABLE OF CONTENTS
AMENDMENT PAGE
RECITAL PAGE




1.0
DEFINITIONS
10
     
2.0
CONTRACT FORMATION
13
 
2.1
Order
13
   
2.1.1
Issuance of Orders for Production Articles
13
   
2.1.2
Issuance of Orders for Products and Services Other Than Production Articles
13
 
2.2
Entire Agreement
14
 
2.3
Incorporated by Reference
14
   
2.3.1
Supporting Documentation and Priority
14
   
2.3.2
Revision of Documents
15
   
2.3.3
Compliance
15
   
2.3.4
List of Certain Documents
15
 
2.4
Order of Precedence
16
 
2.5
Survival
17
       
3.0
PERIOD OF PERFORMANCE AND PRICES
17
 
3.1
Performance
17
   
3.1.1
Period of Performance
17
   
3.1.2
Option to Extend
17
 
3.2
Pricing
18
   
3.2.1
Product Pricing
18
   
3.2.2
Manufacturing Configuration
18
   
3.2.3
Packaging
18
   
3.2.4
Local Transportation Devices
18
 
3.3
Subject Matter of Sale
18
   
3.3.1
Nonrecurring Work
19
   
3.3.1.1
Tooling - General
19
   
3.3.1.2
Static and Fatigue Test Articles
19
   
3.3.1.3
Contractor-Use Tooling (also known as Seller-Use Tooling
19
   
3.3.1.4
Common - Use Tooling
19
   
3.3.1.5
Use of Casting, Forging and Extrusion Tools
19
   
3.3.1.6
Initial Planning
19
   
3.3.1.7
Weight Status Reporting
20
   
3.3.1.8
Integrated Product Team
20
   
3.3.2
Recurring Work
20
   
3.3.2.1
Production Articles
20
   
3.3.2.2
Tool Maintenance
20
   
3.3.2.3
Disposable Shipping Fixtures
20
   
3.3.2.4
Maintenance of Production Planning
20
   
3.3.3
Spares and Miscellaneous Work
20
   
3.3.3.1
Spare Parts Ordering
20
   
3.3.3.2
Planning for Fabrication of Spare Parts
20
   
3.3.3.3
Sale of Boeing Proprietary Spare Parts
20
   
3.3.3.4
Miscellaneous Work
21




2

Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

 

--------------------------------------------------------------------------------





4.0
GOVERNING QUALITY ASSURANCE REQUIREMENTS
21
     
5.0
APPLICABLE LAW
21
     
6.0
PRODUCT SUPPORT AND ASSURANCE
21
 
6.1
Warranty
21
     
6.2
Integrated Materials Management (IMM) Program
22
     
7.0
PAYMENT
22
 
7.1
Recurring Price
22
 
7.2
Nonrecurring Price/Special Charges
22
 
7.3
Payment Method
23
 
7.4
Payment Errors
24
 
7.5
Spare Parts
24
 
7.6
Invoicing
24
   
7.6.1
Invoicing Requirements
24
   
7.6.4
Mailing Instructions
24
   
7.6.5
Summary Invoices
25
         
8.0
SCHEDULE ACCELERATION/DECELERATION
25
     
9.0
NOTICES
25
 
9.1
Addresses
25
       
10.0
OBLIGATION TO PURCHASE AND SELL
26
     
11.0
COST AND PERFORMANCE VISIBILITY
27
     
12.0
CHANGE PROVISIONS
27
 
12.1
Reserved
27
 
12.2
Computation of Equitable Adjustment
27
   
12.2.1
Changes Not Subject to Price Adjustment
27
   
12.2.2
Changes Subject to Price Adjustment
28
   
12.2.3
Proposals for Price Adjustment
28
   
12.2.3.1
Timeframe
28
   
12.2.3.2
Content
29
   
12.2.3.3
Review of Price Adjustment Proposal
29
   
12.2.3.4
Future Derivative(s) and Follow-on Work
29
   
12.2.4
Change Pricing Criteria
29
   
12.2.4.1
Changes Prior to 100% Engineering Release
29
   
12.2.4.1.1
Nonrecurring Shipset Price Adjustment Prior to 100% Engineering Release
29
   
12.2.4.1.2
Recurring Shipset Price Adjustment Prior to 100% Engineering Release
30
   
12.2.4.2
Changes Subsequent to 100% Engineering Release
30
   
12.2.4.2.1
Nonrecurring Shipset Price Adjustment Subsequent to 100% Engineering Release
30
   
12.2.4.2.2
Recurring Price Adjustment Subsequent to 100% Engineering Release
30
   
12.2.4.3
Changes for Derivatives
30




3


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

 

--------------------------------------------------------------------------------






   
12.2.5
Apportionment and Payment of Price Adjustments
30
   
12.2.5.1
Nonrecurring Work
30
   
12.2.5.1.1
Price Adjustment
30
   
12.2.5.1.2
Apportionment and Payment
31
   
12.2.6.1
Recurring Work
31
   
12.2.6.1.1
Price Adjustment
31
   
12.2.6.1.2
Apportionment and Payment
31
 
12.3
Obsolescence
32
 
12.4
Change Absorption (Nonrecurring/Recurring)
32
   
12.4.1
Prior to 100% Engineering Release (Drawing Revision Level New)
32
   
12.4.2
Subsequent to 100% Engineering Release
32
 
12.5
Planning Schedule
33
 
12.6
Total Cost Management
33
   
12.6.1
Spirit Generated Technical and Cost Improvement
33
 
12.7
Reserved
33
 
12.9
Derivative Aircraft
34
       
13.0
SPARES AND OTHER PRICING
34
 
13.1
Spares
34
   
13.1.1
Spares Support
35
   
13.1.3
Spare Pricing
35
   
13.1.4
Spares Special Handling
36
 
13.2
Expedite of Production Requirements
36
 
13.3
Tooling
36
   
13.3.1
Responsible Party
36
   
13.3.2
Spirit Furnished Tooling
37
   
13.3.3.1
Title to Tooling
37
   
13.3.3.2
Use and Disposition of Tooling
37
   
13.3.3.3
Accountability for Tooling
39
   
13.3.3.4
Certified Tool Lists
39
 
13.4
Pricing of Spirit's Supporting Requirements
39
 
13.5
Pricing of Requirements for Modification or Retrofit
39
   
13.5.1
Spirit Responsibility or Regulatory Requirement
39
   
13.5.2
Contract Aftermarket Modification or Retrofit Work Performed by Spirit
39
 
13.6
Pricing of Similar Products
40
       
14.0
STATUS REPORTS/REVIEWS
41
 
14.1
General Reports / Reviews
41
 
14.2
Diversity Reporting
41
 
14.3
Program Manager
41
 
14.4
Certified Tool List
42
 
14.5
Problem Reports
42
 
14.6
Reserved
43
     
15.0
INTERNATIONAL COOPERATION
43
 
15.1
Market Access and Sales Support
43
 
15.2
Offset Assistance
43
 
15.3
Reserved
44




4


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

 

--------------------------------------------------------------------------------





16.0
Spirit FURNISHED MATERIAL/SUPPLIER BANKED MATERIAL
44
       
17.0
PARTICIPATION
44
 
17.1
Other Spirit Entities
44
 
17.2
Spirit Subcontractors/Suppliers
44
 
17.3
Notification of Contract
45
 
17.4
Notification of Price Reductions
45
       
18.0
INVENTORY AT CONTRACT COMPLETION
45
       
19.0
OWNERSHIP OF INTELLECTUAL PROPERTY
45
 
19.1
Technical Work Product
45
 
19.2
Inventions and Patents
46
 
19.4
Pre-Existing Inventions and Works of Authorship
46
 
19.5
Inapplicability
46
       
20.0
RESERVED
46
       
21.0
GUARANTEED WEIGHT REQUIREMENTS
46
       
22.0
SELLER DATA REQUIREMENTS
46
       
23.0
RESERVED
47
       
24.0
RESERVED
47
       
25.0
RESERVED
47
       
26.0
INFRINGEMENT
47
       
27.0
RAW MATERIAL PROGRAM
47
 
27.1
Boeing Raw Material Strategy
47
 
27.2
Reserved
48
       
28.0
DIGITIZATION OF PROPRIETARY INFORMATION AND MATERIALS
48
       
29.0
ON-SITE SUPPORT
48
 
29.1
Indemnification Negligence of Seller or subcontractor
48
 
29.2
Commercial General Liability
48
 
29.3
Automobile Liability
49
 
29.4
Workers' Compensation
49
 
29.5
Certificates of Insurance
49
 
29.6
Self-Assumption
49
 
29.7
Protection of Property
49
 
29.8
Compliance with Spirit Site Requirements
50




5


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

 

--------------------------------------------------------------------------------





30.0
Spirit TECHNICAL I MANUFACTURING ASSISTANCE REGARDING SELLER'S NONPERFORMANCE
50
       
31.0
U. S. CUSTOMS INVOICE REQUIREMENTS
50
       
32.0
STRATEGIC ALIGNMENT
51
       
33.0
CUSTOMS-TRADE PARTNERSHIP AGAINST TERRORISM (C-TPAT)
51
       
34.0
ENVIRONMENTAL MANAGEMENT SYSTEMS AND HEALTH AND SAFETY MANAGEMENT SYSTEMS
51
       
35.0
DELIVERY - TITLE AND RISK OF LOSS
52
 
35.1
Delivery Point and Schedule
52
 
35.2
Reserved
52
 
35.3
Reserved
52
 
35.4
Notification of Shipment
52
 
35.4.1
Title and Risk of Loss
52
 
35.5
Notice of Delay - Premium Effort
52
       
36.0
PACKAGING AND SHIPPING
53
 
36.1
Product Packaging
53
 
36.2
Consolidated Shipments and Markings
53
 
36.3
Freight Charges
54
 
36.4
Packing Sheet and Test Reports
54
 
36.5
Additional Copies
54
 
36.6
Price Inclusive
54
       
37.0
ADDITIONAL QUALITY ASSURANCE REQUIREMENTS
54
 
37.1
Federal Aviation Administration Inspection
54
 
37.2
Repair Authorization
54
   
37.2.1
Spirit-Performed Work
54
   
37.2.2
Reimbursement for Repairs
55
       
38.0
CHANGES
55
       
39.0
EXAMINATION OF RECORDS
56
 
39.1
Reports
56
       
40.0
EVENTS OF DEFAULT AND REMEDIES
56
 
40.1
Additional Event of Default
56
 
40.2
Interest on Overdue Amounts
56
       
41.0
CUSTOMER CONTACT
56
       
42.0
SUBCONTRACTING
56




6
 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

 

--------------------------------------------------------------------------------





43.0
SUPPLEMENTS AND MODIFICATIONS
57
       
44.0
INCREMENTAL RELEASE AND CYCLE TIME REQUIREMENTS
58
 
44.1
Incremental Release
58
 
44.2
Cycle Time Requirements
58
       
45.0
SURPLUS PRODUCTS
58
 
45.1
Return of Surplus Products
58
 
45.2
Use of Surplus Products
59
       
46.0
INTEGRATED / LIFE CYCLE PRODUCT TEAM
59
 
46.1
Purpose
59
 
46.2
Qualifications
59
 
46.3
Removal of Personnel
59
 
46.4
Work Schedule
59
 
46.5
Equipment and Supplies
60
 
46.6
Employment Status
60
 
46.7
Team Leader
60
 
46.8
Discipline
60
 
46.9
Insurance
60
 
46.10
Indemnification
60
 
46.11
Compensation
61
       
47.0
SELLER ASSISTANCE
61
       
48.0
DEFINE AND CONTROL AIRPLANE CONFIGURATION / MANUFACTURING RESOURCE MANAGEMENT
(DCAC/MRM)
62
     
49.0
ELECTRONIC ACCESS AND EXCHANGE OF DIGITAL PRODUCT DEFINITION
62
 
49.1
Exchange of Digital Product Definition Between Spirit and Seller
62
 
49.2
System/Software Compatibility between Spirit and Seller
62
 
49.3
Electronic Access, Communications and Data Exchange via
Telecommunications
62





Signature Page
 
Attachment 1
Work Statement and Pricing
Attachment 1A
Component Spares Requirements
Attachment 2
Non-U.S. Procurement Report
Attachment 3
Rates and Factors
Attachment 4
Spirit AOG Coverage
Attachment 5
Spirit AOG Shipping Notification
Attachment 6
Seller Data Submittals
Attachment 7
Supplier Data Requirements List Customers / Engineering
Attachment 8
Commodity Listing and Terms of Sale




7


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

 

--------------------------------------------------------------------------------





Attachment 9
Cost and Performance Reviews
Attachment 10
Quality Assurance Requirements
Attachment 11
Second Tier Support Report
Attachment 12
Commercial Invoice Requirements (Customs Invoice)
Attachment 13
On-Site Terms & Conditions Supplement
Attachment 14
Reserved
Attachment 15
Production Article Definition & Contract Change Notices
Attachment 16
Non-Recurring and Recurring Price Status and Summary Tables
Attachment 17
Value Engineering Methodology
Attachment 18
Indentured Priced Parts List and Spares Pricing
Attachment 19
Incremental Release Plan and Lead Times
Attachment 20
Schedule Change Examples




8


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

 

--------------------------------------------------------------------------------



AMENDMENTS


Amend
Number
Description
Date
Approval
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     


9


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

 

--------------------------------------------------------------------------------



SPECIAL BUSINESS PROVISIONS


RELATING TO


AEROSTRUCTURES and SYSTEMS BUSINESS UNIT PRODUCTS
 
THIS SPECIAL BUSINESS PROVISIONS (SBP) is entered into as of 10 March, 2006, by
and between LMI Aerospace, Inc., a Missouri corporation, with its principal
office in St. Charles, MO (“Seller”), and Spirit AeroSystems, Inc., a Delaware
corporation ("Spirit"). Hereinafter, the Seller and Spirit may be referred to
jointly as “Parties” hereto.
 
Now, therefore, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:
 
AGREEMENTS
 
1.0  DEFINITIONS
 
 
The definitions used herein are the same as those used in the GTA. In addition,
the following terms are defined as follows:
 

A.  
"Boeing Lifetime Serial Number" has the meaning set forth in Document D33200-1,
"Boeing Suppliers' Tooling Document"

 

B.  
"Boeing Proprietary Spare Parts" means all Spare Parts, which are manufactured
(i) by Boeing, or (ii) to Boeing's detailed design with Boeing's authorization,
or (iii) in whole or in part using Boeing Proprietary Information.

 

C.  
"Boeing-Use Tooling" means certain gauge and interface Tooling (not including
Boeing master gauges) manufactured by Seller in accordance with designs provided
by Boeing, to be used exclusively by Boeing.

 

D.  
"Common-Use Tooling" means all Tooling required for use by both Spirit and
Seller.

 

E.  
"Contract," "hereof," "hereto," "herein" and similar terms mean this Special
Business Provisions, including all Exhibits and Documents, and all amendments,
modifications and supplements hereto.

 

F.  
"Contract Change Notice" or "CCN" means any written notice sent by Spirit to
Seller (1) describing any change to the SBP statement of work pursuant to SBP
Section 36.0 and authorizing Seller to proceed with the performance of work
hereunder in accordance with such change description or (2) setting forth
Spirit’s requirements for Production Articles and authorizing Seller’s
performance in producing such Production Articles.

 
 
10


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

G.  
"Contractor-Use Tooling" (also known as “Seller-Use Tooling”) means all Tooling
needed to manufacture Products.

 

H.  
"Cycle Time" means the period of time that elapses between the dates a Customer
executes an implementation directive for a Program Airplane and delivery of such
Program Airplane to such Customer.

 

I.  
"Dataset" means any compilation of data or information (including, without
limitation, numerical data, geometric definitions, program instructions or coded
information) which may be used directly in, integrated with or applied to, a
computer program for further processing. A Dataset may be a composite of two or
more other Datasets or an extract of a larger Dataset.

 

J.  
"Drawing" means an automated or manual depiction of graphics or technical
information representing a Product or any part thereof and which includes the
parts list and specifications relating thereto.

 

K.  
"End Item Assembly" means any Product which is described by a single part number
and which is comprised of more than one component part.

 

L.  
"Engineering Release" means engineering Drawings, Datasets or other Documents,
approved by Spirit and released through Spirit’s engineering Drawing release
system, that define the design requirements of any Product.

 

M.  
"Integrated Product Team" or "IPT" or “Design Build Team” "DBT" means a team
composed of representatives from engineering, operations, procurement,
design-to-cost and other disciplines as Spirit shall specify, whose objective is
to optimize designs for cost, weight, performance and producibility.

 

N.  
"Manufacturing Work Package" or "Work Package" means manufacturing effort that
Seller will provide under this SBP.

 

O.  
“Miscellaneous Work” is Seller performed work or services that includes, but is
not limited to provision of additional test articles, Spirit-use tooling, test
support, field support and Spirit-used supplier facilities.

 

P.  
“Nonrecurring Shipset Price” or “Nonrecurring Price” shall have the meaning set
forth in SBP Attachment 1.

 

Q.  
“Nonrecurring Work” is Seller performed work, which may include, but is not
limited to tooling, static and fatigue test articles, local transportation
devices and planning.

 

R.  
"Obsolescence" means the discontinuation of the requirement for any Product as a
result of engineering or manufacturing change, which has rendered such Product
no longer usable in the production of the Program Airplane or any Derivative.

 
 
11


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

S.  
“Order” has the meaning set forth in GTA Section 1.0 E but shall also include
any Contract Change Notice directing Seller to provide Production Articles.

 

T.  
"Person" means any individual, partnership, corporation, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof or any
other entity.

 

U.  
"Price" means the amount to be paid by Spirit to Seller for any Product in
accordance with the terms of this SBP.

 

V.  
"Production Articles" means those completed assemblies defined and configured,
including SCD Products, as set forth in SBP Attachment 13 for the Program
Airplane.

 

W.  
"Program" means the design, development, marketing, manufacture, sales and
customer support of Program Airplanes, Derivatives and other Products.

 

X.  
"Program Airplane" means a commercial transport aircraft incorporating advanced
technology and having a model designation for which Seller shall provide
Production Articles pursuant to this SBP.

 

Y.  
"Rate Tooling" for 737 means Tooling required to produce more than seven (7)
Shipsets per month without regard to the production of Spare Parts or Products
other than Production Articles and is comprised of Rate Tooling A, Rate Tooling
B, and Rate Tooling C.

 
"Rate Tooling A" means 737 Product Tooling required to produce more than seven
(7) up to fourteen (14) Shipsets per month and
 
"Rate Tooling B" means 737 Product Tooling required to produce more than
fourteen (14) up to twenty-one (21) Shipsets per month.
 
"Rate Tooling C" means 737 Product Tooling required to produce more than
twenty-one (21) up to twenty-eight (28) Shipsets per month.
 
"Rate Tooling" on all other Boeing Commercial Airplane programs means Tooling
required to produce more than seven (7) Shipsets per month without regard to the
production of Spare Parts or Products other than Production Articles.
 

Z.  
“Recurring Shipset Price” means the Price for the Recurring Work (RW) associated
with each Shipset.

 

AA.  
“Recurring Work” means work Seller performs in producing Production Articles.
The cost of Recurring Work can include, but is not limited to tool maintenance,
replacement, and storage, packaging, disposable shipping fixtures and
maintenance of production planning.

 
 
12


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

BB.  
"SCD Products" means all goods, including components and parts thereof, designed
to a Boeing Specification Control Drawing by Contractor or its Subcontractors,
and provided or manufactured under this Contract.

 

CC.  
"SCD Spare Parts" means Spare Parts that are also SCD Products.

 

DD.  
"Shipset" means the total set of Production Articles provided by Seller
hereunder necessary for production of one Program Airplane or Derivative.

 

EE.  
"Spare Parts" or “Spares” means Production Articles or components thereof, and
materials, assemblies and items of equipment relating thereto, which are
intended for Spirit’s use or sale as spare parts or production replacements. The
term "Spare Parts" includes, but is not limited to, Boeing Proprietary Spare
Parts.

 

FF.  
“Total Nonrecurring Work Package Price” shall have the meaning set forth in SBP
Attachment 1.

 

GG.  
“Value Engineering” is a single component of total cost management designed to
leverage Spirit and Supplier Engineering resources to reduce costs (to Sellers)
and prices (to Spirit) for Products through engineering changes in requirements,
processes, or designs which in no way reduce airplane safety, performance,
maintainability, reliability, producibility or capability. Value Engineering
Methodology is provided in Attachment 17.

 

2.0  
CONTRACT FORMATION

 
 
2.1  Order
 
 
2.1.1  Issuance of Orders for Production Articles
 
 
Spirit will notify Seller of its requirements for Production Articles by issuing
individual Releasing Orders to authorize performance and establish a schedule
for performance and delivery.
 
2.1.2 Issuance of Orders for Products and Services Other Than Production
Articles
 
 
Spirit will notify Seller of its requirements for any Product other than
Production Articles and for any Service under this SBP by issuing Orders. Such
Orders will authorize performance, indicate Price, establish schedule for
delivery or performance, provide identification of any such Product or Service
and effect payment and accountability. Any such Order shall include a statement
incorporating this SBP by reference and shall be governed by and be deemed to
include the provisions of this SBP.
 
 
13


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 2.2  Entire Agreement
 
 
The Order sets forth the entire agreement, and supersedes any and all other
prior agreements understandings and communications between Spirit and Seller
related to the subject matter of an Order. The rights and remedies afforded to
Spirit or Customers pursuant to any provisions of an Order are in addition to
any other rights and remedies afforded by any other provisions of the Order, the
General Terms Agreement (GTA) or the SBP, by law or otherwise.
 
2.3  Incorporated by Reference
 
 
General Terms Agreement (“GTA”) Spirit AeroSystems GTA-T5P2-GB001851 dated
14 October 2005 is incorporated in and made a part of this SBP by this
reference.
 
In addition to any other documents incorporated elsewhere in this SBP or GTA by
reference, the following documents are incorporated in and made a part of this
SBP by reference with full force and effect, as if set out in full text. It is
the Seller’s responsibility to comply with the latest revision of these
documents.
 
Boeing Document D33200-1 “Boeing Suppliers’ Tooling Document”
 
Boeing Document D953W001, “General Operations Requirements Document For
Suppliers - External/internal Suppliers/Program Partners”
 
Boeing Document D37520-1, -1A, -1B, Supplier’s Part Protection Guides
 
Boeing Document D6-81628, “Shipping Label, Barcoded Preparation and Placement”
 
Form 49-5461, Furnished Material
 
Flysheet 856 -- INSTRUCTIONS FOR SHIPPING, PACKAGING, & MARKING.
 
Form 49-5868, Buyer Furnished Property
 
Form 49-5869, Certified Tool List
 
2.3.1  Supporting Documentation and Priority
 
 
All Documents (as hereinafter defined) are by this reference incorporated herein
and made a part of this SBP. For purposes of this SBP, "Document" means all
specifications, Drawings, Datasets, documents, publications and other similar
materials, whether in a tangible or intangible form, as the same shall be
amended from time to time, which relate to the manufacture and sale of Products
or the provision of Services to Spirit pursuant to this SBP, including, but not
limited to, the documents listed below, and any other documents specifically
referred to in this SBP or in such other documents. Reference in any Document to
"Contractor" or “Seller” or "Supplier" shall mean Seller for the purposes of
this SBP. In the event of any inconsistency between the terms and conditions of
this SBP and the terms and conditions of any Document, the terms and conditions
of the SBP shall control. In the event any provisions of any Document or
Documents conflict among themselves, Spirit will, on its own initiative or at
the request of Seller, resolve such conflict, revise such Document or Documents
accordingly, and so notify Seller. In resolving any such conflicts, this SBP
shall be read as a whole and in a manner most likely to accomplish its purposes.
 
 
14
 
Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
2.3.2  Revision of Documents
 
 
Subject to the terms of SBP Section 2.3, Spirit may at any time revise any
Document prepared by Spirit and Spirit shall provide Seller with revisions to
Documents prepared by Spirit; except that stated addresses and designees for
each Party contained therein may be modified unilaterally by such Party, and any
modification of the Administrative Agreement shall be reflected promptly therein
by amendment thereto.
 
2.3.3  Compliance
 
 
Seller shall, subject to the terms of this SBP Section 2.3, promptly comply with
the provisions of all Documents, including any revisions thereto.
 
2.3.4  List of Certain Documents
 
 
Item
 
No.
 
Title
A.
D1-4426
Boeing Approved Process Sources
B.
D6-82479
Boeing Quality Management System Requirements for Suppliers
C.
D-13709
The Boeing Commercial Airplanes and Supplier Coordination of Engineering Data
D.
D6-4806
Skin Quality Acceptance Standards for Clad Aluminum Raw Material
E.
D6-9002
Appearance Control of Clad Aluminum Exterior Skins
F.
D953W001
General Operations Requirements Document For Suppliers - External/internal
Suppliers/Program Partners
     
G.
D33200-1
Boeing Suppliers' Tooling Document
H.
D6-17781
Material and Performance Evaluation of Designated Parts
I.
D6-1276
Control of Material and Machines
J.
D6T-10898-1
Weight Compliance Requirement/Contractor and Subcontractors
K.
D6-51991
Quality Assurance Standard Reflecting Digital Product Definition for Boeing
Suppliers Using CAD/CAM
L.
D6T10731-1
Computer-Aided Manufacturing Guidelines and Interface for Program Contractors
and Suppliers
     
M.
ATA 300
Specification for Packaging of Airline Supplies

 
 
15


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
N.
D37520-1, -1A, -1B
Supplier’s Part Protection Guides
O.
D6-56199
Hardware and software compatibility requirements for suppliers use of BCAG CATIA
native datasets as sole authority for design, manufacturing and inspection
P.
D6-81628
Shipping Label, Barcoded Preparation and Placement

 
2.4  Order of Precedence
 
 
In the event of a conflict or inconsistency between any of the terms of the
following documents, the following order of precedence shall control:
 

A.  
These Special Business Provisions (“SBP”) including attachments (excluding all
documents listed below), then

 

B.  
General Terms Agreement (“GTA”) (excluding all documents listed elsewhere on
this listing), then

 

C.  
Purchase Contract, if any, then

 

D.  
Order (excluding all documents listed elsewhere on this listing), then

 

E.  
Engineering Revision Document (ERD), if any, then

 

F.  
The Subcontracted Parts - Revision, Authorization, and Transmittal (“SPRAT”), if
any, then

 

G.  
Engineering Drawing by Part Number and, if applicable, related Outside
Production, Specification Plan (OPSP), Specification Plan Detail (SPCD) or
Supplier Specification Plan (SSP) then

 

H.  
All documents incorporated by reference in SBP Section 6.0, Product Support and
Assurance, of this SBP, then

 

I.  
Any other Spirit generated exhibits, attachments, forms, flysheets, codes or
documents that the Parties agree shall be part of this SBP, then lastly

 

J.  
Any Seller generated documents that the Parties agree shall be part of this SBP.

 
In resolving any such conflicts, these documents shall be read as a whole and in
a manner most likely to accomplish their purposes.
 
Seller shall promptly report to Spirit in writing any inconsistencies in these
documents, even if the inconsistency is resolvable using the above rules.
 
 
16


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
2.5  Survival
 
 
Without limiting any other survival provision contained herein and
notwithstanding any other provision of this SBP or the GTA to the contrary, the
representations, covenants, agreements and obligations of the Parties set forth
in GTA Section 12.3 “Seller’s Claim”, GTA Section 16.0 “Termination or Wrongful
Cancellation”, GTA Section 18.0 “Responsibility for Property”, GTA Section 20.0
‘ Proprietary Information and Items”, GTA Section 24.0 “Spirit’s Rights in
Seller’s Patents, Copyrights, Trade Secrets and Tooling”, GTA Section 27.0
“Property Insurance”, GTA Section 29.0 “Non-Waiver/Partial Invalidity”, this SBP
Section 2.5 “Survival”, SBP Section 5.0 “Applicable Law”, SBP Section 29.0
“Insurance For On-Site Support”(if applicable), and SBP Section 41.0
“Supplements and Modifications”(if applicable), shall survive any cancellation,
termination or expiration of this SBP, any assignment of this SBP or any payment
and performance of any or all of the other obligations of the Parties hereunder.
Termination or cancellation of any part of this SBP shall not alter or affect
any part of this SBP, which has not been terminated or cancelled.
 
3.0  PERIOD OF PERFORMANCE AND PRICES
 
 
3.1  Performance
 
 
3.1.1  Period of Performance
 
 
The period of performance for this SBP shall include initial manufacturing
activities required to support delivery of Products beginning on 01 January,
2007 and ending on 31 December, 2011.
 
Period of performance set out above shall be defined as order placement with
potential delivery beyond 31 December, 2011.
 
3.1.2  Option to Extend
 
 
Seller grants to Spirit an option to extend the period of performance of this
SBP as set forth below. Spirit may exercise the option by written notice to the
Seller on or before 01 March, 2011. This option may be exercised by Spirit any
number of times so long as each option increases the period of performance of
this SBP by no less than one (1) year. However, in no event may Spirit
unilaterally extend the SBP beyond 31 December, 2013, by exercise of this
option.
 
Notwithstanding the option set forth herein, Spirit reserves the right to
commence new negotiations with Seller concerning pricing and other terms for
additional quantities of Products.
 
 
17


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
3.2  Pricing
 
 
3.2.1  Product Pricing
 
 
The prices of Products ordered under this SBP are set forth in SBP Attachment 1.
Prices are in United States Dollars. * 
 
*
 
3.2.2  Manufacturing Configuration
 
 
Unit pricing for each Product or part number shown in SBP Attachment 1 is based
on the latest revisions of the engineering drawings or specifications at the
time of the signing of this SBP and any amendments thereof (Ref. SBP Attachment
15).
 
3.2.3  Packaging
 
 
The prices shown in SBP Attachment 1 include all packaging costs. Seller shall
package Product in accordance with the applicable requirements set forth in the
documents referred to in SBP Section 2.3 for the location issuing the Order. In
the case of Products to be shipped directly to Customers, A.T.A. Specification
300 "Specification for Packaging of Airline Supplies" shall apply unless
otherwise directed by Spirit. Upon Spirit’s request, Seller will provide
discreet packaging costs.
 
3.2.4  Local Transportation Devices
 
 
All shipping or handling fixtures necessary for the handling, transportation and
loading of Products prior to delivery and which are additive to those shipping
or handling fixtures specified by Spirit for transportation via air or surface
carrier, off loading from the air or surface carrier or handling ("Local
Transportation Devices") shall be provided by Seller at no cost or expense to
Spirit. Seller shall plan, design, manufacture or procure, and test any Local
Transportation Devices.
 
3.3  Subject Matter of Sale
 
Subject to the provisions of this SBP, Seller shall sell to Spirit and Spirit
shall purchase from Seller certain nonrecurring Products as described in SBP
Section 3.3.1, certain Production Articles and other recurring Products as
described in SBP Section 3.3.2, and certain Spare Parts and other Miscellaneous
Work as described in SBP Section 3.3.3.
 
 
 
____________________________
*The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
18


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
3.3.1  Nonrecurring Work
 
 
3.3.1.1 Tooling - General
 
All Tooling produced in performance of this SBP must conform to the provisions
of Boeing Document D953W001, "General Operations Requirements Document for
Suppliers External/Internal Suppliers/Program Partners," and D33200-1, "Boeing
Suppliers' Tooling Document”.
 
3.3.1.2 Static and Fatigue Test Articles
 
NOT APPLICABLE.
 
3.3.1.3 Contractor-Use Tooling (also known as Seller-Use Tooling)
 
Seller shall plan, design, manufacture or procure, and test all Contractor-Use
Tooling. Contractor-Use Tooling shall be in the configuration, quantity and
quality required to produce (i) Production Articles in accordance with SBP
Attachment 1 and (ii) other Spirit requirements for Products (including, without
limitation, Spare Parts and Rate Tooling). All lead, zinc and kirksite material
used in the fabrication of Contractor-Use Tooling shall be furnished at no cost
or expense to Spirit and no part of any Price hereunder shall be paid for
Contractor-Use Tooling made of such material. If Spirit, or Spirit’s Customer,
takes possession of any Contractor-Use Tooling made of such material, Spirit
shall negotiate reimbursement with Seller for the cost of such material used in
such Contractor-Use Tooling.
 
3.3.1.4 Common - Use Tooling
 
Seller shall design, manufacture or procure, and test all Common-Use Tooling
including, without limitation, strongback handling fixtures, rotable shipping
fixtures and handling fittings. The requirements for such items, if applicable,
will be defined and identified by Spirit.
 
3.3.1.5 Use of Casting, Forging and Extrusion Tools
 
Spirit or its designees shall retain the primary right to use all applicable
Tools for the production of castings, forgings and/or extrusions produced at
Seller's direction for use under this SBP and such Tools shall be used only in
the performance of this SBP or any other SBP that Spirit may designate in
writing. Such Tools shall be retained for use in production of castings,
forgings and/or extrusions for Spirit or as Spirit directs until Spirit gives
written notice to Seller that a requirement for the use of such Tools no longer
exists. Spirit agrees to grant to Seller the right to use any Tool for the
production of castings, forgings or extrusions that will become part of any
Product, in which Spirit has a right of use, ownership or other proprietary
interest.
 
3.3.1.6 Initial Planning
 
NOT APPLICABLE
 
 
19


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
3.3.1.7 Weight Status Reporting
 
NOT APPLICABLE
 
3.3.1.8 Integrated Product Team
 
Seller shall, as required and in accordance with SBP Section 44.0, locate at
Spirit facilities key personnel for Integrated Product Teams.
 
3.3.2  Recurring Work
 
 
3.3.2.1 Production Articles
 
Seller will provide the Production Articles specified in SBP Attachment 1 in
accordance with the delivery schedules set forth in the applicable release
orders. All Production Articles will be manufactured and delivered in accordance
with the specifications and requirements set forth in this SBP.
 
3.3.2.2 Tool Maintenance
 
Seller shall provide control, accountability, care, storage, maintenance and
replacements of all Contractor-Use Tooling and Common-Use Tooling, in accordance
with Document D953W001, "General Operations Requirements Document for
Suppliers," as required to support the manufacture and delivery of Products.
 
3.3.2.3 Disposable Shipping Fixtures
 
NOT APPLICABLE
 
3.3.2.4 Maintenance of Production Planning
 
Seller will revise and maintain the Tool and production planning as required to
support the production of Production Articles and Spare Parts.
 
3.3.3  Spares and Miscellaneous Work
 
 
3.3.3.1 Spare Parts Ordering
 
In accordance with the requirements as identified in SBP Section 13.1, Seller
will manufacture and sell such Spare Parts as Spirit may order from time to
time. Seller shall accept any Order for Spare Parts during the term of the SBP.
 
3.3.3.2 Planning for Fabrication of Spare Parts
 
NOT APPLICABLE
 
3.3.3.3 Sale of Boeing Proprietary Spare Parts
 
Seller shall sell Boeing Proprietary Spare Parts to Spirit, or to third parties
only with Spirit's prior written approval or at Spirit's direction. Seller shall
respond to any inquiry from a third party concerning Boeing Proprietary Spare
Parts in accordance with SBP Section 3.3.3.1.
 
 
 
20


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
3.3.3.4 Miscellaneous Work
 
 
Seller shall provide to Spirit Miscellaneous Work, including, without
limitation, test articles, Spirit-Use Tooling, test support, field support or
other related program support items, as may be ordered by Spirit from time to
time.
 
4.0  GOVERNING QUALITY ASSURANCE REQUIREMENTS
 
 
In addition to those general quality assurance requirements set forth in the
GTA, the work performed under this SBP shall be in accordance with the
requirements set forth in SBP Attachment 10.
 
5.0  APPLICABLE LAW
 
 
This contract shall be governed by the laws of the State of Kansas. No
consideration shall be given to Kansas’ conflict of law rules. This contract
excludes the application of the 1980 United Nations Convention on Contracts for
the International Sale of Goods. Seller hereby irrevocably consents to and
submits itself exclusively to the jurisdiction of the applicable courts of
Sedgwick County Kansas and the federal courts of Kansas State for the purpose of
any suit, action or other judicial proceeding arising out of or connected with
any Order or the performance or subject matter thereof. Seller hereby waives and
agrees not to assert by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that (a) Seller is not personally subject
to the jurisdiction of the above-named courts, (b) the suit, action or
proceeding is brought in an inconvenient forum or (c) the venue of the suit,
action or proceeding is improper.
 
6.0  PRODUCT SUPPORT AND ASSURANCE
 
 
6.1  Warranty
 
 
Seller acknowledges that Spirit and Customers must be able to rely on each
Product performing as specified and that Seller will provide all required
support. Accordingly, the following provisions, including documents, if any, set
forth below are incorporated herein and made a part hereof:
 
"Boeing Designed, Sub-Contracted Products Manufacturers Warranty" Boeing
Document M6-1124-3,
 
Spirit may choose initially not to extend the Seller's full warranty of Product
to Customers. This action shall in no way relieve Seller of any obligation set
forth in the warranty documents listed above. Spirit, at its sole discretion,
may extend Seller's full warranty of Product to its Customers at any time.
Furthermore, Seller agrees to support the Product as long as any aircraft using
or supported by the Product remains in service.
 
 
21


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
6.2 Integrated Materials Management (IMM) Program
 
 
If requested by Spirit, Seller shall participate in and support Spirit's
Integrated Materials Management (IMM) Program pursuant to terms and conditions
mutually determined by the parties that will achieve an efficient and low cost
supply chain infrastructure pursuant to the goals and strategies of the IMM
Program as set forth below:
 

A.  
Provide a Spirit integrated solution for customers’ material management
operations;

 

B.  
Provide guaranteed service levels to customers’ maintenance operations;

 

C.  
Reduce inventory and process costs with better service levels to customers;

 

D.  
Enable supply chain and customers to reduce costs and share benefits.

 
IMM on-site functions may be located at customers’ facilities and may include,
demand planning, inventory management, repair and overhaul services and
replenishment management. IMM global functions may include, planning and
collaboration, global operations, systems integration, network supplier
management, global logistics management, quality assurance, human resources,
parts/services engineering, finance and accounting, communications, product
development.
 
7.0  PAYMENT
 
 
7.1  Recurring Price
 
 
* 
 
Except as otherwise provided on applicable Order identifying Pay-From Receipt,
payment due dates, including discount periods, shall be computed from (a) the
date of receipt of the Product, (b) the date of receipt of a correct (proper)
invoice or (c) the scheduled delivery date of such Product, whichever is last.
Unless freight and other charges are itemized, any discount shall be taken on
the full amount of the invoice. All payments are subject to adjustment for
shortages, credits and rejections.
 
 
7.2  Nonrecurring Price/Special Charges
 
 
*
 
 
____________________________
*The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2.  A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
22


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
7.3  Payment Method
 
 
All payments hereunder shall be made by check payable to the order of Seller
deposited in the U.S. postal system via first-class mail to an address
designated in writing by Seller.

 

 
23


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
7.4  Payment Errors
 
 
If an error in payment (over payment or under payment) is discovered by Spirit
or Seller, a written notification will be submitted to the other Party and
resolution of the error will occur in a timely manner after discovery of such
error.
 
7.5  Spare Parts
 
 
The Price for any Spare Part shall be paid * .
 
7.6  Invoicing
 
 
7.6.1  Invoicing Requirements
 
Seller shall submit separate invoices for payment of Recurring and Nonrecurring
Shipset Prices . Payment of any such invoice by Spirit shall be subject to the
satisfaction of all of the following conditions:
 

A.  
The Shipset of Production Articles for which payment is to be made shall have
been delivered to Spirit. Any Shipset will be deemed to be delivered when all
Production Articles constituting such Shipset shall have been delivered to
Spirit.

 

B.  
Spirit shall have received the Certified Tool List in form and substance
satisfactory to Spirit, or otherwise in compliance with Documents D953W001
"General Operations Requirements Document for Suppliers," and D33200, "Boeing
Suppliers' Tooling Manual," for the tools required to produce each Production
Article in a Shipset, and, as changes to Production Articles shall occur,
updated Certified Tool Lists listing additional Tools required to accomplish any
such change, and

 

C.  
The Spares Articles for which payment is to be made shall have been delivered to
Spirit. Any Spare will be deemed to be delivered when all Articles constituting
such Spare shall have been delivered to Spirit. The Miscellaneous Work (except
for any Spare Part) for which payment is to be made shall be after delivery or
provision, as the case may be, of the Product or Service constituting or
containing such Miscellaneous Work to Spirit or Spirit’s designee

 
7.6.4  Mailing Instructions
 
All invoices shall be mailed to:
 
Spirit AeroSystems, Inc.
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
24


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
P.O. Box 582808
 
Tulsa, OK 74158-2808
 
Attention: Accounts Payable, D/904
 
7.6.5  Summary Invoices
 
 
Seller shall supply a summary invoice for those shipments that contain
multiple-invoiced items; each item in turn having its own invoice. The summary
invoice shall be attached along with the paperwork for the shipment and provide
total value for the invoices that accompany it as well as specify what invoices
are covered.
 
An acceptable alternative is the use of a single invoice for multiple items,
part numbers and purchase order numbers.
 
All specific questions and concerns on customs invoicing may be addressed to the
Spirit Traffic Organization.
 
8.0  SCHEDULE ACCELERATION/DECELERATION
 
 
Notwithstanding GTA Section 10.0, Spirit may revise the delivery schedule and/or
firing order without additional cost or change to the unit price stated in the
applicable Order if (a) the delivery date of the Product under such Order is on
or before the last date of contract, if applicable, and (b) Spirit provides
Seller with written notice of such changes.
 
Upon receipt of written notice of the change, Seller shall make its best effort
to implement the change as soon as possible, but in no event shall the change be
implemented later than three (3) months after notification of a schedule
acceleration or deceleration.
 
Seller shall be entitled to payment for schedule changes made with less than
three (3) months’ notice noted above; provided, however, that such payment shall
not be made with respect to any Shipset delivered three (3) months or more after
such notice is given. Any such payment shall be an amount equal to four-tenths
of one percent (.4%) of the Recurring Shipset Price multiplied by the number of
Shipsets accelerated or decelerated during such three (3) month period. The
resulting payment amount shall be made in full net sixty (60) days after receipt
of a correct and valid invoice. See Attachment 20 for an example of the above.
 
9.0  NOTICES
 
 
9.1  Addresses
 
 
For all matters requiring the approval or consent of either party such approval
or consent shall be requested in writing and is not effective until given in
writing. Notices and other communications shall be given in writing by personal
delivery, United States mail, express delivery, facsimile, or electronic
transmission addressed to the respective party as follows:
 
 
25


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 


To Spirit:
 
Attention: Randall P. Garrett: Dept. 953, Bldg. 057
Spirit AeroSystems, Inc.
         
P.O. Box 582808
Tulsa, Oklahoma 74158-2808
     
To Seller:
 
Attention: Rick Darrow
Leonard’s Metal, Inc.
         
3600 Mueller Road
St. Charles, MO 63301



 
10.0  OBLIGATION TO PURCHASE AND SELL
 
 
Spirit and Seller agree that in consideration of the prices set forth under SBP
Attachment 1, Spirit shall issue Orders for Products from time to time to Seller
for all of Spirit’s requirements. Such Products shall be shipped at any
scheduled rate of delivery, as determined by Spirit, and Seller shall sell to
Spirit Spirit’s requirements of such Products, provided that, without limitation
on Spirit’s right to determine its requirements, Spirit shall not be obligated
to issue any Orders for any given Product if:
 

A.  
Any of Spirit’s customers specifies an alternate product;

 

B.  
Such Product is, in Spirit’s reasonable judgment, not technologically
competitive at any time, for reasons including but not limited to the
availability of significant changes in technology, design, materials,
specifications, or manufacturing processes which result in a reduced price or
weight or improved appearance, functionality, maintainability or reliability;

 

C.  
Spirit gives reasonable notice to Seller of a change in any of Boeing's aircraft
which will result in Spirit no longer requiring such Product for such aircraft;

 

D.  
Seller has materially defaulted in any of its obligations under any Order,
whether or not Spirit has issued a notice of default to Seller pursuant to GTA
Section 13.0;

 

E.  
Spirit reasonably determines that Seller cannot support Spirit’s requirements
for Products in the amounts and within the delivery schedules Spirit requires;
or

 

F.  
Spirit gives at least six (6) months notice to Seller that the Product is used
in the manufacturing of an airplane component, assembly or other product
previously manufactured in-house by Spirit and which component, assembly or
other product Spirit has resourced to a third party supplier; or,

 
 
26


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
For purposes of this SBP Section 10.0, Spirit is defined as those organizations,
divisions, groups or entities set forth specifically in SBP Attachment 1.
 
Seller represents and warrants to Spirit that discounts offered fairly reflect
manufacturing, selling, or delivery cost savings resulting from this quantity
sale and that such discounts are reasonably available to all other purchasers.
 


 
11.0  COST AND PERFORMANCE VISIBILITY
 
 
When requested by Spirit, Seller shall provide all necessary cost support data,
source documents for direct and indirect costs, and assistance at the Seller's
facility in support of cost and performance reviews performed by the Parties
pursuant to cost reduction initiatives as set forth in SBP Section 12.6.
 
The Cost and Performance Review (CPR) process is the tool, which the Parties may
use to measure Seller’s performance to the goals and objectives of Spirit as set
forth in SBP Section 12.6. Spirit and Seller may implement a structured process
called CPR to review and identify areas, processes and strategies to improve,
reduce or eliminate which will result in the desired effect of reducing costs
and/or improving cycle times for the Product(s) set forth in this SBP. The CPR
process will address those activities, which are a direct result of both parties
involvement. Seller will provide the resources and data sufficient to support
the CPR process in accordance with the structure set forth in SBP Attachment 9.
 
12.0  CHANGE PROVISIONS
 
 
12.1  Reserved
 
 
12.2  Computation of Equitable Adjustment
 
 
The Rates and Factors set forth in SBP Attachment 3, which by this reference is
incorporated herein, shall be used to determine the equitable adjustment, if
any, (including equitable adjustments, if any, in the prices of Products to be
incorporated in Derivative Aircraft), to be paid by Spirit pursuant to GTA
Section 10.0 and SBP Section 38.0 for each individual change.
 
Adjustments to prices shall be established in accordance with SBP 12.2 and
recorded in SBP Attachment 16.
 
12.2.1  Changes Not Subject to Price Adjustment
 
 
No adjustment to the Prices hereunder shall be made with respect to the
following changes:
 

A.  
All Production Article delivery schedule changes, including firing order and
rate changes, except as provided in SBP Section 8.0, if applicable.

 
 
27


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

B.  
Any other change that is not subject to Price adjustment in accordance with
clause 12.2.2 below.

 
12.2.2  Changes Subject to Price Adjustment
 
 
An adjustment to the Prices hereunder shall be made with respect to the
following changes:
 

A.  
Committed Changes (70000 Series PRRs), Flight Changes (FCs), Master Changes
(MCs), Rapid Revisions (RRs) and Modification Revisions (MRs), provided that
such changes shall satisfy the criteria set forth in Paragraph 12.2.4 below.

 

B.  
The transfer, pursuant to SBP Section 38.0, to or from Seller of responsibility
for any part of the production of any Product or product or for the provision of
any Service or service.

 

C.  
Any change resulting in the production of Derivatives.

 

D.  
Categorized changes (94000 and 95000 Series Production Revisions Records)(PRRs)
as defined in Documents D6T11122-2, and D962W101, "Supplier Change Management".

 

E.  
Change Incorporation Requests (CIRs) as defined in Document D953W001, "General
Operations Requirements Document for Suppliers".

 

F.  
Spirit generated SLCPN, “Supplier Generated Line Change Point Notice”.

 
12.2.3  Proposals for Price Adjustment
 
 
12.2.3.1 Timeframe
 
 
Changes Prior to 100% Engineering Release - No later than thirty (30) calendar
days after 100% Engineering Release, Seller shall submit to Spirit a listing of
all changes which were received by Seller prior to 100% Engineering Release
together with Seller’s proposal for appropriate price adjustment.
 
Changes Subsequent to 100% Engineering Release - Seller must assert any claim to
Spirit procurement Representative in writing within thirty (30) days and a fully
supported proposal to Spirit procurement Representative within forty-five (45)
calendar days after receipt of such direction.
 
If Spirit does not receive any proposal within the forty-five (45) day time
period, no such adjustment shall be made to Nonrecurring and Recurring Shipset
Prices.
 
 
28


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
12.2.3.2 Content
 
 
Seller shall provide a detailed description of each change, the technical impact
on the Product’s form, fit, and/or function, and any significant impact on
manufacturing processes. Seller shall include with each proposal a complete
estimate of the Change’s impact on the Seller’s cost per Product, including, but
not limited to, the impact on labor hours, labor rates, processing costs,
sub-tier supplier costs and raw material costs. Spirit must be able to
substantiate and verify Seller’s submittal.
 
12.2.3.3 Review of Price Adjustment Proposal
 
 
Spirit will review the Seller’s provided submittal and Spirit may request from
Seller additional data to allow Spirit to thoroughly review each submittal.
Seller will provide Spirit additional data within thirty (30) days of Spirit’s
request for such additional data. Spirit will review any additional data
submitted and inform Seller of any further requirements.
 
If Spirit and Seller mutually determine that a change meets the change pricing
criteria set forth in SBP Section 12.2.4, Spirit and Seller will negotiate an
equitable adjustment in the price to reflect the increase or decrease. Spirit
shall adjust the then-current Nonrecurring and Recurring Shipset Prices in
accordance with SBP Section 12.2.5.
 
12.2.3.4 Future Derivative(s) and Follow-on Work
 
 
For Derivative(s) and follow-on work outside the term of this SBP, Spirit
reserves the right to contract with any supplier Spirit determines is
appropriate for the supply of the Products addressed in this SBP. In determining
the appropriate supplier for Derivative(s), market driven target prices, based
on Spirit’s expected revenue generated from sales of Derivative(s), will be a
key consideration in the selection process, and in the establishment of
Nonrecurring and Recurring Shipset Prices for Derivative(s). If Spirit selects
Seller as the supplier for these Products, change pricing will be subject to SBP
Section 12.2.4.3.
 
12.2.4  Change Pricing Criteria
 
 
12.2.4.1 Changes Prior to 100% Engineering Release
 
 
For changes received by Seller prior to 100% Engineering Release, the then
current Nonrecurring and/or Recurring Shipset Prices set forth in SBP Attachment
1 and/or 16 (whichever is applicable) shall be adjusted if:
 
12.2.4.1.1 Nonrecurring Shipset Price Adjustment Prior to 100% Engineering
Release
 
 
For Nonrecurring Work, the price impact, up or down of each change on the Total
Nonrecurring Work Package Price is *.
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
29


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
12.2.4.1.2 Recurring Shipset Price Adjustment Prior to 100% Engineering Release
 
 
For Recurring Work, the price impact, up or down, of each change on the
Recurring Shipset Price is *.
 
12.2.4.2 Changes Subsequent to 100% Engineering Release
 
 
For Changes received by Seller after 100% Engineering Release, the then current
Nonrecurring and/or Recurring Shipset Prices set forth in SBP Attachments 1
and/or 16 (whichever is applicable) shall be adjusted if:
 
12.2.4.2.1 Nonrecurring Shipset Price Adjustment Subsequent to 100% Engineering
Release
 
 
For Nonrecurring Work, the price impact, up or down, of change on the Total
Nonrecurring Work Package Price is *.
 
12.2.4.2.2 Recurring Price Adjustment Subsequent to 100% Engineering Release
 
 
For Recurring Work, the price impact, up or down, of each change on the
then-current Recurring Shipset Price is *.
 
12.2.4.3 Changes for Derivatives
 
 
Any changes associated with the production of Products for a Derivative shall be
subject to the change pricing criteria set forth in SBP Section 12.2.3.1 and
12.2.3.2.
 
12.2.5  Apportionment and Payment of Price Adjustments
 
 
12.2.5.1 Nonrecurring Work
 
 
12.2.5.1.1 Price Adjustment
 
 
The amount of the Total Nonrecurring Work Package Price adjustment shall be
equal to the value of the change subject to SBP Section 12.0 and shall be
documented in SBP Attachment 16.
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
30


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
12.2.5.1.2 Apportionment and Payment
 
 
Any adjustment to the Shipset Nonrecurring Price shall be paid * .
 
12.2.6.1 Recurring Work
 
 
12.2.6.1.1 Price Adjustment
 
 
The amount of the Recurring Shipset Price adjustment shall be equal to the value
of the change subject to SBP Section 12.0 and shall be documented in SBP
Attachment 16.
 
All changes to the Recurring Shipset Price shall be set forth in SBP Attachment
16.
 
12.2.6.1.2 Apportionment and Payment
 
 
The then-current Recurring Shipset Price shall be adjusted to reflect the change
beginning with the first Shipset, which incorporates such change. See SBP
Attachment 16 for an example.

 

 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
31


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
12.3  Obsolescence
 
 
No adjustment to Prices pursuant to SBP Section 12.2 shall include any of
Seller's costs for obsolescence. Notwithstanding the foregoing, Seller shall be
entitled to payment for any obsolescence estimated to exceed * and allowable in
accordance with GTA Section 12.3. Each change shall, for purposes of determining
obsolescence costs, be considered separately. Changes, for purposes of
determining obsolescence costs, may not be combined for the purpose of exceeding
the limit described in this SBP Section 12.3
 
12.4  Change Absorption (Nonrecurring/Recurring)
 
 
12.4.1  Prior to 100% Engineering Release (Drawing Revision Level New)
 
 
Notwithstanding the provisions of GTA Section 10.0, *.
 
*
 
 
12.4.2  Subsequent to 100% Engineering Release
 
 
Notwithstanding the provisions of GTA Section 10.0, *.
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
32


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
*.
 
12.5  Planning Schedule 
 
 
Any planning schedule, forecast, or any such quantity estimate provided by
Spirit shall be used solely for production planning. Spirit may purchase
Products in different quantities and specify different delivery dates as
necessary to meet Spirit’s requirements. Any such estimate shall be subject to
adjustment from time to time, and such adjustment shall not constitute a change
under GTA Section 10.0 nor a termination under GTA Section 12.0.
 
12.6  Total Cost Management
 
 
Spirit and Seller shall engage in a process herein known as Total Cost
Management (TCM). Spirit and Seller shall each identify cost reduction
opportunities and work together for implementation. Spirit and Seller shall
review TCM opportunities on a periodic basis, which shall include the
establishment of targets and implementation plans. Where Spirit and Seller
identify TCM cost improvements, beyond those previously anticipated, identified
and documented in the price, the Parties will determine the amount of savings
that will result from the improvements and share the savings. Notwithstanding
any other provision(s) elsewhere in this SBP, where a savings is identified as
part of TCM, the Parties agree to reduce the price accordingly including any
related Spares work statement priced pursuant to this SBP. Seller suggestions
disapproved by Spirit may be given consideration in achievement of TCM targets.
 
12.6.1    Spirit Generated Technical and Cost Improvement 
 
At any time during the Seller's performance under this SBP, Spirit may offer
specific recommendations to Seller for the incorporation of any new technologies
and process improvements intended to reduce Seller's costs or improve Product
performance. These recommendations may include, but are not limited to, Spirit
proprietary information and Spirit owned patents. Notwithstanding any other
provision(s) elsewhere in this SBP, where a savings is identified and
documented, the Parties agree to reduce the price accordingly. Such
recommendations by Spirit shall not relieve Seller of its obligation to perform
under this SBP.
 
12.7  Reserved
 
 
12.8     Reserved
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
33


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
12.9  Derivative Aircraft
 
 
Spirit may, but is not obligated to direct Seller within the scope of the
applicable Order and in accordance with the provisions of GTA Section 10.0 to
supply Spirit’s requirements for Products for Derivative aircraft which
correspond to those Products being produced under the applicable Order. For
purposes of this SBP Section, Derivative Aircraft means any model airplane
designated by Spirit as a derivative of an existing model airplane and which:
(1) has the same number of engines as the existing model airplane; (2) utilizes
essentially the same aerodynamic and propulsion design, major assembly
components, and systems as the existing model airplane; (3) achieves other
payload/range combinations by changes in body length, engine thrust, or
variations in certified gross weight; (4) has the same body cross-section as the
subject model aircraft; and (5) is designated as a Derivative to the FAA by
Manufacturer. A Derivative does not include any subject model aircraft, which
has been or was currently in production as of the date of execution of the
applicable SBP. Furthermore, Spirit reserves the right to extend application of
the above Products and prices to other aircraft models as required.
 
13.0  SPARES AND OTHER PRICING
 
 
13.1  Spares
 
 
For purposes of this SBP Section, the following requirements and definitions
shall apply:
 

A.  
AIRCRAFT ON GROUND (AOG) - means the highest Spares priority. Seller will expend
best efforts to provide the earliest possible shipment of any Spare designated
AOG by Spirit. Such effort includes but is not limited to working twenty-four
(24) hours a day, seven days a week and use of premium transportation. Seller
shall specify the delivery date of any such AOG Spare within two (2) hours of
receipt of an AOG Spare request.

 

B.  
DEMAND DATE - means a date provided to Seller by Spirit when Spirit wants the
Product(s) on-dock. Seller will provide a commitment to Spirit no later than
three (3) days from notification of demand date.

 

C.  
SELLER’S FULL LEADTIME SPARE - means a Spare in which the Demand Date is equal
to or greater than Seller’s normal lead-time or the Demand Date is less than
Seller’s normal lead-time but Seller’s best effort commitment is Seller’s normal
lead-time.

 

D.  
SELLER’S LESS THAN FULL LEADTIME SPARE - means a Spare in which the Demand Date
is less than Seller’s normal lead-time and Seller’s best effort commitment to
meet the Demand Date is less than Seller’s normal lead-time

 

E.  
PURCHASED ON ASSEMBLY REQUIREMENT (POA) - means any detail component needed to
replace a component on an End Item Assembly currently in

 
 
 34


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

  
Spirit's assembly line process.  Seller shall expend best efforts to provide the
earliest possible delivery of any Spare designated as POA by Spirit.  Such
effort includes but is not limited to working twenty-four (24) hours a day,
seven days a week and use of premium transportation.  Seller shall specify the
delivery date of any such POA within two (2) hours of a POA request.

 

F.  
IN-PRODUCTION SPARE - means any Spare which is in the current engineering
configuration for the Product and is used on a model aircraft currently being
manufactured by Spirit at the time of the Order.

 

G.  
NON-PRODUCTION SPARE - means any Spare which is used on model aircraft no longer
being manufactured by Aircraft Manufacturer (Post Production) or is in a
non-current engineering configuration for the Product (Out of Production).

 

H.  
BOEING PROPRIETARY SPARE - means any Spare, which is manufactured (i) by Boeing,
or (ii) to Boeing's detailed designs with Boeing's authorization or (iii) in
whole or in part using Boeing's Proprietary Materials.

 
13.1.1  Spares Support
 
 
The Demand Date initiative is Spirit’s means of providing Seller greater
visibility of Customer requirements and expectations for Spares. Seller agrees
to work with Spirit during the term of this SBP to identify and address those
elements in the manufacturing or support processes which are critical to
supporting the Demand Date initiative. Where possible, the parties will work to
improve those critical elements.
 
Seller shall provide Spirit with a written Spares support plan describing
Seller's process for supporting AOG commitments and manufacturing support. The
plan must provide Spirit with the name and number of a twenty-four (24) hour
contact for coordination of AOG requirements. Such contact shall be equivalent
to the coverage provided by Spirit to its Customers as outlined in SBP
Attachment 4 "Spirit AOG Coverage".
 
Seller shall notify Spirit as soon as possible via fax, telecon, or as otherwise
agreed to by the Parties of each AOG requirement shipment using the form
identified in SBP Attachment 5 "Spirit AOG Shipping Notification". Such
notification shall include time and date shipped, quantity shipped, Order, pack
slip, method of transportation and air bill if applicable. Seller shall also
notify Boeing immediately upon the discovery of any delays in shipment of any
requirement and identify the earliest revised shipment possible.
 
13.1.2 Reserved
 
13.1.3  Spare Pricing
 
 
*.
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
35


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
*.
 
During the term of this SBP, Spirit reserves the right to evaluate and determine
if Seller's component part pricing (CPP) is market based. In the event Spirit,
after consultation with Seller, determines Seller's CPP is not commensurate with
market conditions, Spirit reserves the right to limit Spirit’s obligation to
purchase the applicable part(s) from Seller under SBP Section 10.0. Spirit will,
upon determination that Seller’s CPP is not market based, remove such Product
from Attachment 1 and add it to Attachment 1A. For those items listed in
Attachment 1A, Spirit reserves the right to purchase the items from Seller at
the price set forth in Attachment 1A or from a third party as determined by
Spirit.
 
13.1.4  Spares Special Handling
 
 
The price for all effort associated with the handling of Spare(s) is deemed to
be included in the price for such Spare(s). If Spirit directs delivery of Spares
to a place other than that designated in SBP Section 3.2.1, Spirit shall
reimburse Seller for shipping charges, including insurance, paid by Seller to
the designated place of delivery which exceed the original cost of shipping
contemplated in this SBP. Such charges shall be shown separately on all
invoices.
 
13.2  Expedite of Production Requirements 
 
 
Any expedite charges to be paid for short flow production requirements shall be
pre-approved by the Procurement Agent. Seller shall provide data to verify
expedite charges. If Seller fails to meet their committed delivery, Spirit shall
not be obligated to pay the agreed upon amount.
 
13.3  Tooling
 
 
13.3.1  Responsible Party
 
 
* . Seller shall not use tools, which contain, convey, embody, or were made in
accordance with or by reference to any Proprietary Information and Materials of
Spirit, to manufacture parts for anyone other than Spirit without the prior
written authorization of Spirit.
 
*. In addition to the requirements set forth in SBP Section 7.2, the Seller
shall comply with the applicable Terms and Conditions as set forth in SBP
Section 2.3 for the Spirit location issuing the Order. *. Invoices shall be
dated concurrent with, or subsequent to, shipment of the Products. No repair,
replacement, maintenance or rework of such Tooling shall be
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
36


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
performed without Spirit’s prior written consent. Spirit shall notify Seller of
any action required for discrepant Tooling.
 
13.3.2  Spirit Furnished Tooling
 
 
In the event Spirit furnishes Tooling to Seller, Seller shall comply with the
applicable Terms and Conditions as set forth in SBP Section 2.3 for the Spirit
location furnishing the Tooling. No repair, replacement, maintenance or rework
of such Tooling shall be performed without Spirit’s prior written consent.
Spirit shall notify Seller of any action required for discrepant Tooling.
 
13.3.3 Additional Tooling Requirement
 
Upon expiration, termination or cancellation of this SBP or any Product included
herein and for up to one year thereafter, Seller shall at no cost to Spirit,
prepare and package for shipment any and all Tooling in the possession or under
the effective control of Seller or any of its Subcontractors or suppliers
associated with this SBP or the applicable Product within 30 days of receipt of
written notice from Spirit. Included as part of this preparation would be the
transfer of title, where applicable, of such Tooling free and clear of all
liens, claims or other rights of Seller or any third party.
 
Seller hereby authorizes Spirit or its representatives to enter upon its, or any
of Seller's Subcontractors or suppliers, premises at any time during regular
business hours upon one (1) day's advance written notice, for the limited
purpose of taking physical possession of any or all of the aforesaid items. At
the request of Spirit, Seller shall promptly provide to Spirit a detailed list
of such items, including the location thereof, and shall catalog, crate,
package, mark and ship such items expeditiously and in an orderly manner and
otherwise in the manner requested by Spirit, which request may specify
incremental or priority shipping of certain items. Seller shall, if instructed
by Spirit, store or dispose of any or all of the aforesaid items in any
reasonable manner requested by Spirit.
 
13.3.3.1 Title to Tooling
 
 
Except as provided in GTA Section 12.2, and GTA Section 13.0, Seller shall
retain, and shall cause each of its subcontractors to retain, legal title to all
Contractor-Use Tooling, Common-Use Tooling and Spirit-Use Tooling manufactured
or procured by Seller or any of its subcontractors, as the case may be, until
Seller shall have received full payment of the Nonrecurring Shipset Price
therefore as provided in SBP Attachment 1 and SBP Section 7.0. Notwithstanding
the foregoing, Seller shall retain, and shall cause each of its subcontractors
to retain, title to such Tooling following receipt of such payment until such
time as Spirit shall request the transfer of such title to Spirit.
 
13.3.3.2 Use and Disposition of Tooling
 
 
Seller shall use any and all Tooling only for the purpose of performing its
obligations under this SBP, and shall not sell, lease or otherwise dispose of
any Tooling. Seller shall obtain
 
 
37


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
and maintain in effect insurance in respect of all Contractor-Use Tooling and
Common-Use Tooling (other than such Tooling, which is in the actual possession
of Spirit,) in accordance with SBP Section 45.0. Seller shall not create or
allow to exist in respect of any Tooling any lien, claim or right of any person
or entity other than the rights of Spirit under this SBP.
 
 
 
38


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
13.3.3.3 Accountability for Tooling
 
 
Seller shall control and account for all Tooling. in accordance with the
provisions of Boeing Document D33200, "Boeing Suppliers' Tooling Manual," and
Boeing Document D953W001, “General Operations Requirements Document for
Suppliers External/Internal Suppliers/Program Partners." This requirement shall
apply to Spirit-Use Tooling until delivery thereof to Spirit, and to
Contractor-Use Tooling and Common-Use Tooling at all times prior to the removal
thereof by Spirit or delivery to Spirit or Spirit’s designee pursuant to GTA
Section 12.2. Seller shall identify all new, reworked and re-identified Tooling
with an identification tag containing the Boeing Lifetime Serial Number of each
Tool. Boeing Lifetime Serial Numbers shall be provided to Seller by Spirit.
 
13.3.3.4 Certified Tool Lists
 
 
Seller shall prepare a list or lists ("Certified Tool List") containing the Tool
number, the Boeing Lifetime Serial Number for each Tool and such other
information as Spirit shall request. Seller shall prepare a separate Certified
Tool List for (i) Contractor-Use Tools, (ii) Common-Use Tools, (iii) Spirit-Use
Tools, and (iv) Casting/Extrusion Tools. Seller shall promptly submit each
initial Certified Tool List to Spirit. Seller shall subsequently submit from
time to time as specified by Spirit new Certified Tool Lists to supplement the
information contained in the initial Certified Tool Lists.
 
13.4  Pricing of Spirit’s Supporting Requirements
 
 
Any Products required to assist Spirit’s supporting requirements, including but
not limited to requirements test requirements, factory support, flight test
spares will be provided for not more than the applicable price as set forth in
SBP Attachment 1.
 
13.5  Pricing of Requirements for Modification or Retrofit
 
 
13.5.1  Spirit Responsibility or Regulatory Requirement
 
 
Any Products required by Spirit to support a modification or retrofit program
which results from a regulatory requirement or which Spirit may be liable for
the cost associated with such program shall be provided to Spirit at a price not
more than the applicable price as set forth in SBP Attachment 1.
 
13.5.2 Contract Aftermarket Modification or Retrofit Work Performed by Spirit
 
 
Any Products required by Spirit to support modification or retrofit programs,
which Spirit performs under contract, shall be provided for not more than the
applicable price as set forth in SBP Attachment 1.
 
 
39


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
13.6  Pricing of Similar Products
 
 
New Products ordered by Spirit that are similar to or within Product families of
Products currently being manufactured by Seller shall be priced using the same
methodology or basis as that used to price the existing Product(s).
 
 
40

Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 

14.0  
            STATUS REPORTS/REVIEWS

 
14.1  General Reports / Reviews
 
When requested by Spirit, Seller shall update and submit, as a minimum, monthly
status reports or data requested by Spirit using a method mutually agreed upon
by Spirit and Seller. Spirit has the right to impose more frequent reporting on
Seller to achieve program objectives.
 
When requested by Spirit, Seller shall provide to Spirit a manufacturing
milestone chart identifying the major purchasing, planning and manufacturing
operations for the applicable Product(s).
 
Program reviews will be held at Seller’s facility or Spirit’s facilities as
requested by Spirit. The topics of these reviews may include raw material and
component part status, manufacturing status, production status, Seller’s current
and future capacity assessments, Spirit supplied components, inventory, Spirit’s
requirements, changes, forecasts and other issues pertinent to Seller’s
performance under this SBP. Reviews will allow formal presentations and
discussion of status reports as set forth above.
 
Formal management reviews shall be held periodically by Spirit and Seller to
evaluate total cost performance (including overhead, man-hours (production and
support)). During these reviews, Seller shall present and provide actual cost
performance data with respect to this SBP.
 
14.2  Diversity Reporting
 
Seller shall report to Spirit on a quarterly basis, starting from the date of
this SBP award, all payments to small businesses, small disadvantaged
business/minority business enterprises, women-owned small business and
historically black colleges and universities and minority institutions in
dollars and as a percentage of the contract price paid to Seller to date,
proving the information shown on the Second Tier Report located in SBP
Attachment 11.
 

14.3  
             Program Manager

 
When requested by Spirit Seller will assign a full-time program manager whose
exclusive responsibility will be to oversee and manage Seller's performance
hereunder. The assignment of such program manager will be subject to Spirit’s
prior approval of such Person's resume.
 
 
41 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
14.4  Certified Tool List
 
 
If applicable, Seller shall provide a Certified Tool List for all accountable
tools thirty (30) days after delivery of the first production unit to Spirit, in
accordance with SBP Section 2.3. Subsequent to submittal of the initial
Certified Tool List, Seller shall provide Certified Tool Lists for any new,
reworked or re-identified tools, thirty (30) days after completion of the first
affected production part. All tooling manufactured and acquired by Seller for
use in performance of the Program shall be in accordance with all tooling
requirements specified in SBP Section 2.3.
 
14.5  Problem Reports
 
 
Seller shall provide a detailed report, notifying Spirit of program
problems/issues that could impact Seller’s ability to deliver Products on time
and otherwise in conformance with the terms of the GTA and SBP. The report shall
contain a detailed description of the problem, impact on the program or affected
tasks, and corrective/remedial action, with a recovery schedule. Submittal of a
report in no way relieves Seller of any obligations under the GTA and SBP nor
does it constitute a waiver of any rights and remedies Spirit may have with
respect to any default.
 
Problem reports shall be submitted to the Spirit Procurement Representative
within twenty-four (24) hours of known problem to Seller. Where problems arise
prior to a normal status reporting date, Seller shall report said events
immediately or within 24 hours. Status reports shall include, but are not
limited to, the following topics:
 

A.  
Delivery schedule updates, schedule impact issues and corrective action;

 

B.  
Technical/manufacturing progress since the previous report period, including
significant accomplishments, breakthroughs, problems and solutions;

 

C.  
Identification of changes to key manpower or staffing levels;

 

D.  
Identification of the critical events/activities expected within the next month
and a discussion of potential risk factors;

 

E.  
Progress on open Action Items, including closure dates;

 

F.  
Purchased components and raw material status;

 

G.  
Identification of Quality issues and resolutions;

 

H.  
Manufacturing and Quality inspection progress of First Article products;

 

I.  
Status on tool design and fabrication, as applicable, until completion;

 
 
42 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

J.  
Inventory status of castings and forgings procured by Seller (if applicable).

 
14.6  Reserved
 
 
15.0 INTERNATIONAL COOPERATION 
 
 
15.1  Market Access and Sales Support
 
 
Seller agrees to work with Spirit to develop a contracting strategy, which
supports Spirit’s market access, and international business strategy. Spirit and
Seller agree to work together to identify countries where Seller may subcontract
in support of Spirit’s market access and international business strategy. With
respect to work covered by this SBP, and if directed by Spirit, Seller agrees to
procure from subcontractors or suppliers, in countries selected by Spirit, goods
and services with a value to be determined by Spirit after coordination with
Seller. Such direction may occur at any time during the performance of this SBP.
Although not required to do so, Seller may satisfy such obligation through
purchases not related to this SBP. If Seller is directed by Spirit to
subcontract any part of its Product(s) and Seller anticipates an increase or
decrease to the price for such Product(s) as a result of such direction, Seller
shall immediately notify Spirit in writing. Spirit shall respond within thirty
(30) days on whether Seller is to proceed.
 
15.2  Offset Assistance
 
 
Seller shall use its best reasonable efforts to cooperate with Spirit in the
fulfillment of any non-United States offset program obligation that Spirit may
have accepted as a condition of the sale of a Spirit product. In the event that
Seller is either directed by Spirit, or on its own solicits bids and/or
proposals for, or procures or offers to procure any goods or services relating
to the work covered by this SBP from any source outside of the United States,
Spirit shall be entitled, to the exclusion of all others, to all industrial
benefits and other "offset" credits which may result from such solicitations,
procurements or offers to procure. Seller shall take any actions that may be
required on its part to assure that Spirit receives such credits. . Seller shall
document on SBP Attachment 2 all offers to contract and executed contracts with
such subcontractors or suppliers including the dollars contracted. Seller shall
provide to Spirit an updated copy of SBP Attachment 2 for the six-month periods
ending June 30 and December 31 of each year. The reports shall be submitted on
the 1st of August and the 1st of February respectively. If Seller is directed by
Spirit to subcontract any part of its Product(s) to a country in which Spirit
has an offset obligation, an equitable price adjustment, increase or decrease,
for Seller's costs and expenses will be considered by Spirit.
 
 
43 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
15.3  Reserved
 
 
16.0  Spirit FURNISHED MATERIAL/SUPPLIER BANKED MATERIAL
 
 
Material, including but not limited to raw material, standards, detail
components and assemblies, furnished to Seller by Spirit shall be administered
in accordance with a Bonded Stores Agreement between Spirit and Seller.
 
Seller shall provide Spirit with required on-dock dates for all material.
Seller's notice shall provide Spirit with sufficient time to competitively
acquire the material if, in its sole and absolute discretion, it desires to do
so.
 
17.0  PARTICIPATION
 
 
17.1  Other Spirit Entities
 
 
Seller agrees that any Spirit division or Spirit subsidiary ("Spirit Entity")
not specifically included in this SBP may, by issuing a purchase order, work
order, or other release document, place orders under this SBP during the term
hereof or any written extension thereof, under the terms, conditions and pricing
specified by this SBP. Seller agrees that the prices set forth herein may be
disclosed by Spirit on a confidential basis to Spirit entities wishing to invoke
this SBP Section 17.1. Seller shall notify the Spirit Procurement Representative
named in SBP Section 9.0 of Spirit Entities not specifically referenced herein
who frequently use this SBP.
 
17.2  Spirit Subcontractors/Suppliers
 
 
Seller agrees that any subcontractor or supplier (hereinafter referred to as
“Spirit Subcontractor”) performing work for a Spirit Entity, including but not
limited to inventory management, may issue an order or contract with Seller
independent of this SBP. Seller agrees to sell Products or support a schedule
and or a quantity change to such Spirit Subcontractor for its use in its
contracts with Spirit at the prices set forth herein or at a price that reflects
the pricing methodology used under this SBP. Spirit assumes no obligation,
including payment obligation, with respect to such independent contract. Seller
agrees that the prices set forth herein may be disclosed by Spirit on a
confidential basis to any Spirit Subcontractor wishing to invoke this SBP
Section 17.2. Seller may request written verification from the Spirit
Subcontractor that the Products ordered pursuant to the authority of this SBP
support Spirit requirements. Seller shall periodically inform the Spirit
Procurement Representative of each such request invoking this participation
right.
 
 
44 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
17.3  Notification of Contract
 
 
In the event a purchaser known by Seller to be a Spirit Entity or Spirit
Subcontractor places an order for supplies or services covered by this SBP but
fails to reference this SBP or otherwise seek the prices established by this
SBP, Seller shall notify such purchaser of the existence of this SBP and the
prices established hereunder and shall offer such prices to such purchaser.
 
17.4  Notification of Price Reductions
 
 
If Seller is awarded an additional order or contract by another Spirit Entity
that results in any price less than that established under this SBP, Seller
agrees to notify the Spirit Procurement Representative immediately of said price
reductions and shall extend all such price reductions to this SBP.
 
18.0  INVENTORY AT CONTRACT COMPLETION
 
 
Subsequent to Seller's last delivery of Product(s), Products which contain,
convey, embody or were manufactured in accordance with or by reference to
Spirit’s Proprietary Materials including but not limited to finished goods,
work-in-process and detail components (hereafter "Inventory") which are in
excess of Order quantity shall be made available to Spirit for purchase. In the
event Spirit, in its sole discretion, elects not to purchase the Inventory,
Seller may scrap the Inventory. Prior to scrapping the Inventory, Seller shall
mutilate or render it unusable. Seller shall maintain, pursuant to their quality
assurance system, records certifying destruction of the applicable Inventory.
Said certification shall state the method and date of mutilation and destruction
of the subject Inventory. Spirit or applicable regulatory agencies shall have
the right to review and inspect these records at any time it deems necessary. In
the event Seller elects to maintain the Inventory, Seller shall maintain
accountability for the inventory and Seller shall not sell or provide the
Inventory to any third party without prior specific written authorization from
Spirit. Failure to comply with these requirements shall be a material breach and
grounds for default pursuant to GTA Section 13.0. Nothing in this SBP Section
18.0 prohibits Seller from making legal sales directly to the United States of
America Government.
 
19.0  OWNERSHIP OF INTELLECTUAL PROPERTY
 
 
19.1  Technical Work Product
 
 
All technical work product, including, but not limited to, ideas, information,
data, documents, drawings, software, software documentation, software tools,
designs, specifications, and processes produced by or for Seller, either alone
or with others, in the course of or as a result of any work performed by or for
Seller which is covered by this SBP will be the exclusive property of Spirit and
be delivered to Spirit promptly upon request.
 
 
45

 
Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
19.2  Inventions and Patents
 
 
All inventions conceived, developed, or first reduced to practice by or for
Seller, either alone or with others, in the course of or as a result of any work
performed by or for Seller, which is covered by this SBP, and any patents based
upon such inventions (both domestic and foreign), will be the exclusive property
of Spirit. Seller will (i) promptly disclose all such inventions to Spirit in
written detail and (ii) execute all papers, cooperate with Spirit, and perform
all acts necessary or appropriate in connection with the filing, prosecution,
maintenance, or assignment of related patents or patent applications on behalf
of Spirit.
 


 
19.4  Pre-Existing Inventions and Works of Authorship
 
 
Seller grants to Spirit, and to Spirit’s subcontractors, suppliers, and
customers in connection with Products or work being performed for Spirit, an
irrevocably, nonexclusive, paid-up, worldwide license under any patents,
copyrights, industrial designs and mask works (whether domestic or foreign)
owned or controlled by Seller at any time and existing prior to or during the
term of this SBP, but only to the extent that such patents or copyrights would
otherwise interfere with Spirit or Spirit’s subcontractors', suppliers', or
customers' use or enjoyment of Products or the work product, inventions, or
works of authorship belonging to Spirit under this SBP.
 


 
19.5  Inapplicability
 
 
In the event of any inconsistency between this SBP Section 19.0 and any United
States Government contract clause incorporated by reference into this SBP or any
Order issued under this SBP, the incorporated clause shall govern to the extent
that the end user of the Products is the United States Government.
 
 
20.0  RESERVED
 
21.0  GUARANTEED WEIGHT REQUIREMENTS
 
NOT APPLICABLE
 
22.0  SELLER DATA REQUIREMENTS
 
NOT APPLICABLE
 
 
46 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
23.0  RESERVED
 
 
24.0  RESERVED 
 
 
25.0  RESERVED
 
 
26.0  INFRINGEMENT
 
 
Seller will indemnify, defend, and hold harmless Spirit and its Customers from
all claims, suits, actions, awards (including, but not limited to, awards based
on intentional infringement of patents known at the time of such infringement,
exceeding actual damages, and/or including attorneys' fees and/or costs),
liabilities, damages, costs and attorneys' fees related to the actual or alleged
infringement of any United States or foreign intellectual property right
(including, but not limited to, any right in a patent, copyright, industrial
design or semiconductor mask work, or based on misappropriation or wrongful use
of information or documents) and arising out of the manufacture, sale or use of
Products by either Spirit or its Customers. Spirit and/or its Customers will
duly notify Seller of any such claim, suit or action; and Seller will, at its
own expense, fully defend such claim, suit or action on behalf of Spirit and/or
its Customers. Seller shall have no obligation under this SBP Section 26.0 with
regard to any infringement arising from: (i) Seller's compliance with formal
specifications issued by Spirit where infringement could not be avoided in
complying with such specifications or (ii) use or sale of Products for other
than their intended application. For purposes of this SBP Section 26.0 only, the
term Customer shall not include the United States Government; and the term
Spirit shall include Spirit AeroSystems, Inc. and all Spirit entities and all
officers, agents, and employees of Spirit or any Spirit entity.
 
27.0  RAW MATERIAL PROGRAM
 
 
27.1  Boeing Raw Material Strategy
 
 
During the term of this SBP, Seller shall procure from Boeing (or its designated
service provider who will act on behalf of Boeing) all raw material of the
commodity type specified on the SBP Attachment entitled "Commodity Listing and
Terms of Sale" (SBP Attachment 8) necessary to support any Order issued pursuant
to this SBP. From time to time, Spirit may amend the SBP Attachment entitled
"Commodity Listing and Terms of Sale" by adding or deleting commodity types. Any
such amendment, or revisions to the raw material pricing, shall be subject to
adjustment under GTA Section 10.1 (Changes), provided that Seller shall take no
action to terminate its existing supply agreements when such termination would
result in an assertion for an adjustment until the Seller has received approval
from Spirit. The provision of any raw material by Boeing to Seller shall be
according to Boeing's standard terms of sale, the text of which is included in
the SBP Attachment entitled "Commodity Listing and Terms of Sale". Spirit shall
advise Seller of any designated service provider to be used at the time the
Order is issued. Upon request by Spirit, Seller must provide to Spirit
documentation (e.g., packing slips, invoices) showing Seller's full compliance
with the obligations under this SBP Section. If requested by Spirit or its
 
 
47 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
designated service provider, Seller will provide an annual forecast of demand
for the applicable commodity.
 
27.2  Reserved
 
 
28.0  DIGITIZATION OF PROPRIETARY INFORMATION AND MATERIALS
 
 
Seller grants, to Spirit a license under Seller’s copyrights for the purpose of
converting Seller’s Proprietary Informations and Materials to a digital format
(“Digital Materials”) and make such Digital Materials available to its employees
for company internal use through a computer data base system. Except as
otherwise specifically agreed to in writing by the parties, said license set
forth hereunder shall survive termination or cancellation of this SBP relative
to Digital Materials included in Spirit’s computer data base system prior to
receipt of such notice of termination or cancellation.
 

29.0  
ON-SITE SUPPORT

 
 
NOT APPLICABLE
 
29.1  Indemnification Negligence of Seller or subcontractor
 
 
Seller shall indemnify and hold harmless Spirit AeroSystems, Inc., its
subsidiaries, and their directors, officers, employees, and agents from and
against all actions, causes of action, liabilities, claims, suits, judgments,
liens, awards, and damages, of any kind and nature whatsoever for property
damage, personal injury, or death (including without limitation injury to or
death of employees of Seller or any subcontractor thereof) and expenses, costs
of litigation and counsel fees related thereto or incident to establishing the
right to indemnification, arising out of or in any way related to the Contract,
the performance thereof by Seller or any subcontractor thereof or other third
parties, including without limitation the provision of services, personnel,
facilities, equipment, support, supervision, or review. The foregoing indemnity
shall apply only to the extent of the negligence of Seller, any subcontractor
thereof, or their respective employees. In no event shall Seller’s obligations
hereunder be limited to the extent of any insurance available to or provided by
the Seller or any subcontractor thereof. Seller expressly waives any immunity
under industrial insurance, whether arising out of statute or source, to the
extent of the indemnity set forth in this paragraph.
 
29.2  Commercial General Liability
 
 
If Seller or any subcontractor thereof will be performing work on Spirit
premises, Seller shall carry and maintain, and ensure that all subcontractors or
suppliers thereof carry and maintain, throughout the period when work is
performed and until final acceptance by Spirit, Commercial General Liability
insurance with available limits of not less than One Million Dollars
($l,000,000) per occurrence for bodily injury and property damage combined.
 
 
 
48 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
29.3  Automobile Liability
 
 
If licensed vehicles will be used in connection with the performance of the
work, Seller shall carry and maintain, and ensure that any subcontractor thereof
who uses a licensed vehicle in connection with the performance of the work
carries and maintains, throughout the period when work is performed and until
final acceptance by Spirit, Business Automobile Liability insurance covering all
vehicles, whether owned, hired, rented, borrowed, or otherwise, with available
limits of not less than One Million Dollars ($1,000,000) per occurrence combined
single limit for bodily injury and property damage.
 
29.4  Workers’ Compensation
 
 
Throughout the period when work is performed and until final acceptance by
Spirit, Seller shall, and ensure that any subcontractor thereof shall, cover or
maintain insurance in accordance with the applicable laws relating to Workers’
Compensation with respect to all of their respective employees working on or
about Spirit premises. If Spirit is required by any applicable law to pay any
Workers’ Compensation premiums with respect to an employee of Seller or any
subcontractor, Seller shall reimburse Spirit for such payment.
 
29.5  Certificates of Insurance
 
 
Prior to commencement of the work Seller shall provide for Spirit review and
approval Certificates of Insurance reflecting full compliance with the
requirements set forth in SBP Section 29.2 “Commercial General Liability”, SBP
Section 29.3 “Automobile Liability” and, SBP Section 29.3 “Workers’
Compensation”. Such certificates shall be kept current and in compliance
throughout the period when work is being performed and until final acceptance by
Spirit, and shall provide for thirty (30) days advance written notice to Spirit
in the event of cancellation. Failure of Seller or any subcontractor thereof to
furnish Certificates of Insurance, or to procure and maintain the insurance
required herein or failure of Spirit to request such certificates, endorsements
or other proof of coverage shall not constitute a waiver of the respective
Seller’s or subcontractor’s obligations hereunder.
 
29.6  Self-Assumption
 
 
Any self-insured retention, deductibles, and exclusions in coverage in the
policies required under this Section 29.0 shall be assumed by, for the account
of, and at the sole risk of Seller or the subcontractor, which provides the
insurance, and to the extent applicable shall be paid by such Seller or
subcontractor. In no event shall the liability of Seller or any subcontractor
thereof be limited to the extent of any of the minimum limits of insurance
required herein.
 
29.7  Protection of Property
 
 
Seller assumes, and shall ensure that all subcontractors or suppliers thereof
and their respective employees assume, the risk of loss or destruction of or
damage to any property 
 
 
49 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
of such parties whether owned, hired, rented, borrowed, or otherwise. Seller
waives, and shall ensure that any subcontractor thereof and their respective
employees waive, all rights of recovery against Spirit, its subsidiaries, and
their respective directors, officers, employees, and agents for any such loss or
destruction of or damage to any property of Seller, any subcontractor, or their
respective employees.
 
At all times Seller shall, and ensure that any subcontractor thereof shall, use
suitable precautions to prevent damage to Spirit property. If any such property
is damaged by the fault or negligence of Seller or any subcontractor thereof,
Seller shall, at no cost to Spirit, promptly and equitably reimburse Spirit for
such damage, or repair or otherwise make good such property to Spirit’s
satisfaction. If Seller fails to do so, Spirit may do so and recover from Seller
the cost thereof.
 
29.8  Compliance with Spirit Site Requirements
 
 
In the event the Seller or Seller’s Subcontractor(s) performs any aspect of an
applicable GTA, SBP or Order on property owned, operated, leased, or controlled
by Spirit (hereinafter “On-Site Work”), Seller agrees to comply with the
supplemental terms and conditions set forth in Attachment 13 “On-Site Terms and
Conditions Supplement”.
 
30.0 Spirit TECHNICAL / MANUFACTURING ASSISTANCE REGARDING SELLER’S
NONPERFORMANCE
 
 
Seller shall reimburse Spirit for all Spirit resources expended in providing
Seller and/or Seller’s subcontractors or supplier’s technical or manufacturing
assistance in resolving Seller nonperformance issues at the established Spirit
internal wage rate, which shall include fringe benefits, multiplied by the
estimated hours recorded by Spirit, plus the estimated Material costs associated
with providing such assistance. In addition, Seller shall, at Spirit’s request,
pay for normal and customary expenses relating to salaries, living expenses,
travel and any other reasonable expenses related to the provision of technical
services. Such reimbursement may be offset against any pending Seller invoice,
regardless of Spirit model or program. Spirit’s rights under this clause are in
addition to those available to Spirit for Seller’s nonperformance issues,
including those where a demand for an Adequate Assurance of Performance may be
made under GTA Section 17.0.
 
31.0  U. S. CUSTOMS INVOICE REQUIREMENTS
 
 
 NOT APPLICABLE

 
50 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------



 
 
32.0  STRATEGIC ALIGNMENT
 
 
Spirit may assign this SBP or any Order, in whole or in part, to a third party
who is under an obligation to supply Spirit with components, kits, assemblies or
systems that require the Seller's Product. At the time of such assignment,
Seller releases Spirit from any and all claims, demands and rights, which Seller
has or may thereafter have against Spirit in connection with such assigned SBP
or Order. Spirit will require that its assignee expressly assume all obligations
and perform all duties owed to Seller under the assigned SBP or Order. Promptly
after the assignment, Spirit will notify Seller of the assignment and its
effective date.
 
33.0  CUSTOMS-TRADE PARTNERSHIP AGAINST TERRORISM (C-TPAT)
 
 
C-TPAT is an initiative between business and government to protect global
commerce from terrorism and increase the efficiencies of global transportation.
The program calls for importers, carriers and brokers to establish policies to
enhance their own security practices and those of their business partners
involved in their supply chain. Such practices may include but are not limited
to the following:
 


Procedural Security -Procedures in place to protect against unmanifested
material being introduced into the supply chain-


Physical Security -Buildings constructed to resist intrusion, perimeter fences,
locking devices, and adequate lighting;


Access Controls -Positive identification of all employees, visitors and
suppliers;


Personnel Security -Employment screening, background checks and application
verifications


Education and Training Awareness -Security awareness training, incentives for
participation in security controls
 
Seller agrees to work with Spirit and appropriate industry and governmental
agencies, as necessary, to develop and implement policies and procedures
consistent with the C-TPAT initiative to ensure the safe and secure transport of
Products under this SBP.
 
34.0  ENVIRONMENTAL MANAGEMENT SYSTEMS AND HEALTH AND SAFETY MANAGEMENT SYSTEMS
 
 
Seller shall implement an environmental management system (“EMS”) and health and
safety management system (“HSMS”) with respect to its performance under this
SBP; and insert, in any of its subcontractor and supplier contracts for
performance of Seller’s
 
 
51 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
obligations under this SBP, provisions substantially similar to this SBP Section
34.0 and GTA Section 21.1 (Compliance with Laws).
 
35.0  DELIVERY - TITLE AND RISK OF LOSS
 
 
35.1  Delivery Point and Schedule
 
 
Notwithstanding the provisions of GTA Section 4.1, deliveries of Recurring
Products shall be strictly in accordance with the quantities, the schedule and
other requirements specified in SBP Attachment 1. All Products shall be
delivered for United States domestic deliveries F.O.B. Buyer’s dock; for
non-United States origin, DDU (as such term is defined by the International
Chamber of Commerce in Incoterms 2000), or as otherwise specified by Spirit.
 
35.2  Reserved
 
 

35.3  
            Reserved

 
 
35.4  Notification of Shipment
 
 
Seller shall notify the Spirit personnel identified by the Procurement Agent, by
telephone, facsimile or e-mail when any shipment is made. Such notification will
include (i) a list of the items and quantities of items shipped, (ii) the
Shipset number with respect to any item shipped, (iii) the number and weight of
containers shipped, (iv) the shipper or packing sheet number with respect to
such shipment, and (v) the date of such shipment. Seller shall e-mail, express
or facsimile copies of shipping manifests for Common-Use Tools to Spirit. Such
manifests shall identify Common-Use Tool codes and part numbers, unit numbers of
Common-Use Tools and the airplane effectivity of the Production Article
contained in such Common-Use Tools.
 
35.4.1  Title and Risk of Loss
 
 
Title to and risk of any loss of, or damage to, all Products (except for
Common-Use Tooling) shall pass from Seller to Spirit upon delivery as set forth
in this SBP Section 35.0 (delivery point), except for loss or damage resulting
from Seller's fault or negligence or failure to comply with the terms of this
SBP. Passing of title on delivery shall not constitute final acceptance of such
Products by Spirit.
 


 
35.5  Notice of Delay - Premium Effort
 
 
Seller shall notify Spirit by e-mail, telephone or facsimile immediately of any
circumstances, including, but not limited to, labor disputes, that may cause a
delay in delivery by Seller or any of its subcontractors. Such notification
shall state the estimated period of such delay and the actions being taken by
Seller to prevent or recover from such delay. Seller also shall require each of
its subcontractors under this Contract to provide such notification to
 
 
52 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
Seller concerning any such delay in the delivery of any subcontracted goods or
services to Seller. At Spirit’s direction, Seller shall use additional effort,
including premium effort, and shall ship via air or other expedited routing in
order to avoid or minimize delay to the maximum extent possible. All additional
costs resulting from such premium effort and/or premium transportation shall be
paid by Seller. Additional costs include, but are not limited to all costs and
expenses incurred by Spirit as a result of production line disruption
attributable to Seller’s delayed delivery. Spirit’s rights under this SBP
Section 33.5 are not exclusive, and any other rights provided in this Contract
or by law are reserved. Disruption costs and expenses shall be an amount equal
to the portion of resultant planned installation time allocated for
out-of-sequence work multiplied by Spirit’s then-current rate for labor. These
provisions shall also apply to incomplete work shipped to Spirit for completion
(traveled work).
 
36.0  PACKAGING AND SHIPPING
 
 
Notwithstanding the provisions of GTA Section 7.0, the following SBP Sections
shall address all packaging and shipping matters. see GTA 7.0 for all this §36.
 
36.1  Product Packaging
 
 
Except as expressly provided otherwise herein, all Products shall be prepared
(cleaned, preserved, etc.) and packed for shipment in a manner acceptable to
Spirit pursuant to Document D37520-1, -1A, & -1B, "Supplier’s Part Protection
Guide," to (i) comply with carrier regulations and (ii) prevent damage or
deterioration during handling, shipment and outdoor storage at destination for
up to ninety (90) days. Packaging design shall be suitable for, and consistent
with, the requirements and limitations of the transportation mode specified by
Spirit. Spirit specifically reserves the right, at Spirit’s discretion; to
direct air shipment from the delivery point specified in SBP Section 3.2.1 and
Seller shall maintain a capability (where reasonably practicable) for meeting
this requirement. Seller shall submit two (2) copies of its proposed preparation
procedure and packaging design to Spirit for approval prior to the first Product
delivery, and shall prepare and package each Product in accordance with the
procedure and design approved by Spirit. Notwithstanding any Spirit approval of
Seller's packaging design, Seller shall be solely liable for the manufacture of
such packaging. Any package (or unitized group of packages) weighing in excess
of forty-five (45) kilograms or otherwise not suited to manual handling shall be
provided with skids to permit use of mechanical handling equipment.
 
36.2  Consolidated Shipments and Markings
 
 
All shipments of Products (excluding Purchase on Assembly ("POA"), Aircraft on
Ground ("AOG") and Customer Spare Parts), which are forwarded on one day via one
routing, shall be consolidated in accordance with Spirit’s instructions. POA,
AOG and Customer Spare Parts shall be packaged separately. Each container shall
be consecutively numbered and marked with the relevant Order number and the part
number of each enclosed Product. Container and Order numbers shall be indicated
on the appropriate bill of lading. Each unit
 
 
 
53 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
container (individual part box or other innermost package), each intermediate
container and each shipping container (shipping box, crate or other outermost
package) in each shipment shall be marked in English in accordance with Spirit’s
written instructions.
 
36.3  Freight Charges
 
 
Seller shall deliver all Products F.O.B. Buyers dock or DDU Buyer’s dock. Any
additional declared values required for freight shipments shall be as provided
by Spirit.
 
36.4  Packing Sheet and Test Reports
 
 
The No. 1 shipping container in each shipment shall contain one (1) copy in
English of (i) a packing sheet listing the contents of the entire shipment in
accordance with Spirit’s written instructions and (ii) any test reports required
by the specifications applicable to the Products being shipped.
 
 36.5  Additional Copies
 
 
Additional copies of packing sheets, test reports and [customs invoices] shall
be furnished to Spirit in accordance with Spirit’s written instructions.
 
36.6  Price Inclusive
 
 
Unless otherwise specified in this SBP, the Prices for Products stated in this
SBP include the cost with respect to such Products of preparation, packaging,
crating, shipping fixtures and containers, container marking, furnishing of
packing sheets and test reports and loading on the carrier's equipment, in
accordance with this SBP Section 36.0.
 
37.0  ADDITIONAL QUALITY ASSURANCE REQUIREMENTS 
 
 
37.1  Federal Aviation Administration Inspection
 
 
Upon receipt of notice from the FAA or appropriate equivalent non-U.S. agency or
Spirit that a conformity inspection shall be required with respect to any first
Production Article or any other Production Article following a change in the
configuration thereof, Seller shall coordinate with regional FAA or appropriate
equivalent non-U.S. agency personnel to develop and implement a plan to bring
such Production Article into compliance with FAA requirements prior to the
delivery thereof in accordance with SBP Attachment 10.
 
37.2  Repair Authorization
 
 
37.2.1  Spirit-Performed Work
 
 
In the event that any Product is rejected by Spirit pursuant to GTA Section 8.3,
Seller hereby grants to Spirit the right, without prior authorization from
Seller, to repair or rework such Product, or to have such Product repaired or
reworked by a third party. Such repair or
 
 
54 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
rework by Spirit or such third party shall be deemed not to be inconsistent with
Seller's ownership of such Product. see §8.3
 
All costs and expenses of Spirit relating to such repair or rework shall be paid
by Seller. Such costs and expenses shall be an amount equal to Spirit’s
estimated rework hours multiplied by Spirit’s then-current rate for labor and
materials or the amount charged Spirit by any third party for performing such
repair or rework. Disruption costs and expenses shall be an amount equal to the
portion of resultant planned installation time allocated for out-of-sequence
work multiplied by Spirit’s then-current rate for labor. These provisions shall
also apply to incomplete work shipped to Spirit for completion (traveled work).
 
37.2.2  Reimbursement for Repairs
 
 
Spirit will advise Seller quarterly, commencing no earlier than 90 days after
first delivery, of costs and expenses incurred in the previous quarter for
repair of Products pursuant to this SBP Section 37.0. Seller shall notify Spirit
within thirty (30) days after receipt of such advice of any significant errors
detected by Seller in Spirit’s estimate of costs and expenses. Spirit and Seller
shall promptly resolve such errors. Seller’s failure to so notify Spirit shall
be deemed to be an acceptance of Spirit’s estimate of costs and expenses. Spirit
shall be entitled to either (a) set off the amount of such costs and expenses
against any amounts payable to Seller hereunder or (b) invoice Seller for the
amount of such costs and expenses, and Seller shall pay the invoiced amount
promptly upon receipt of such invoice.
 
38.0  CHANGES
 
 
Notwithstanding the provisions of GTA Section 10.1, at any time, Spirit may, by
written direction to Seller, make changes within the general scope of this SBP
in: (i) Drawings, designs, specifications, Datasets or any other Document; (ii)
Tooling (including, without limitation, the quantities thereof), Services or
Spare Parts to be provided by Seller under this SBP; (iii) the method of
shipping or packing; (iv) the place of delivery for all Products; (v) Program
schedules, delivery rates and schedules for performance of Services; (vi)
Program Airplane and Derivative models and Customer variables; (vii)
Spirit-Furnished Property, and (viii) the allocation of responsibility as
between Seller and Spirit for production of any component of any Product or the
provision of any Service. Seller shall immediately comply with such written
direction upon receipt, irrespective of any failure by the Parties to agree that
such change shall be subject to Price adjustment in accordance with SBP Section
12.0 “Change Provisions” and SBP Section 13.0 “Spares and Other Pricing”.
 
If Seller reasonably expects that any Document or any revision to any Document
shall significantly affect Seller's performance of any work hereunder, Seller
shall, without affecting its obligation to comply in accordance with SBP Section
2.3 with any such Document as revised, so notify Spirit within ten (10) days of
Seller's receipt of such Document or revision.
 
 
55 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
39.0  EXAMINATION OF RECORDS
 
 
39.1  Reports
 
 
Periodically, upon Spirit’s written request, and at no additional cost to
Spirit, Seller shall prepare and submit to Spirit reports on the information
contained in the records maintained by Seller and subject to Spirit audit
pursuant to GTA Section 9.0. Such reports will set forth in detail costs and
expenses by account category, month, work order and quantity. Seller will
provide any explanations of any such report as reasonably requested by Spirit.
 
40.0  EVENTS OF DEFAULT AND REMEDIES
 
 
40.1  Additional Event of Default 
 
 
In addition to those events of Default specified in GTA Section 13.1, the
occurrence of the following event shall also constitute an Event of Default for
purposes of GTA Section 13.1:
 

A.  
Any Designated Event (as hereinafter defined) with respect to Seller. A
Designated Event shall be deemed to have occurred at such time as a "person" or
"group" (within the meaning of 14(d)(2) of the Securities Exchange Act of 1934)
becomes the "Beneficial owner" (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of more than fifty percent (50%) of the then outstanding
stock entitled to vote for the election of directors of Seller ("Voting Stock").
see GTA §28.3

 
40.2  Interest on Overdue Amounts 
 
 
If Seller shall fail to pay when and as due any amount payable hereunder, such
amount shall bear interest, payable on demand, at the per annum rate announced
by Citibank, New York, New York, as its prime rate on the last working day of
the month in which such amount becomes due.
 
41.0  CUSTOMER CONTACT
 
 
Spirit is responsible for all contact with Customers regarding the Program,
Program Airplanes and Derivatives and any other Spirit programs. Seller shall
not make any contact with actual or potential Customers on the subject of the
Program, Program Airplanes or Derivatives without Spirit’s prior written
consent; and Seller shall respond to any inquiry from actual or potential
Customers regarding the Program, Program Airplanes or Derivatives by requesting
that the inquiry be directed to Spirit. Seller shall, concurrently with such
response, advise Spirit of such inquiry.
 
42.0  SUBCONTRACTING
 
 
Notwithstanding the provisions of GTA Section 28.1, Spirit may at any time
during the performance of this SBP, review and approve Seller's make-or-buy plan
and source
 
 
56 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
selection for Products, items and Tooling considered critical by Spirit because
of process requirements or manufacturing complexity; provided that any
subcontract by Seller for the procurement of goods or services in excess of
$100,000 U.S. Dollars from any source outside of The United States shall be
subject to Spirit’s prior written approval. Spirit’s approval shall not be
unreasonably withheld. Seller shall in a timely manner submit to Spirit its
proposed make-or-buy plan and proposed source selection before awarding any
subcontract or purchase order with respect to any Products, items or Tooling.
Spirit shall have the right to determine whether the proposed subcontractors are
qualified to manufacture Products and Tooling in accordance with Spirit
processes; provided, however, that Seller may accompany Spirit when Spirit is
investigating the qualifications of proposed subcontractors. Approval or
disapproval by Spirit of Seller's make-or-buy plan or source selection and any
action taken by Spirit in connection with the qualification of subcontractors
shall not be construed as relieving Seller of any of its obligations under this
SBP.
 
43.0  SUPPLEMENTS AND MODIFICATIONS
 
 
Seller and Spirit acknowledge that this SBP does not, as of the date hereof,
fully and finally determine all of the terms of the rights, obligations and
liabilities of Seller and that, notwithstanding the absence of all of such
terms, Seller and Spirit intend to make a contract hereby and intend to be bound
by the terms hereof (including those yet to be determined). With respect to such
terms which are not yet fully and finally determined, Spirit shall, from time to
time from and after the execution and delivery of this SBP, specify such terms
by notice given by Spirit to Seller pursuant to this SBP (including, without
limitation, SBP Section 36.0), and all such terms shall be binding upon Seller.
Such specification of terms shall be made by Spirit in its sole discretion,
exercised in good faith and in a commercially reasonable manner. With respect to
the commercial reasonableness of any such specific term, Seller acknowledges
that the market for the sale of new commercial jet transport is extremely
competitive and requires from manufacturers and suppliers the commitment of very
substantial resources and may require the expenditure of substantial resources,
and will likely require extraordinary effort. Accordingly, any specification of
terms hereof by Spirit, as provided for above, shall not be deemed to be
commercially unreasonable solely because such term requires Seller to expend
substantial sums or to undertake extraordinary efforts to meet the Program
requirements specified by Spirit. By way of example, and not as a limitation of
the foregoing, Seller may be required in order to support Program requirements
to increase its production rate to keep pace with Spirit’s development or
production schedule for Program Airplanes and Derivatives as determined by
Spirit from time to time with reference to actual and anticipated market demand
for Program Airplanes and Derivatives. Without limiting the foregoing, nothing
in this SBP Section 41.0 is intended by the Parties to affect the provisions of
SBP Section 12.0 or SBP Section 36.0 of, or any other provisions contained in,
this SBP Section 43.0, or the rights or obligations of either Party with respect
to any adjustment or change to, or the payment of, Prices, whether or not
arising from the further determination of the terms of this SBP or the
expenditure of substantial sums or the undertaking of extraordinary efforts by
Seller.
 
 
57 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
In the case of any subcontract for assigned Products that is identified in this
SBP, Spirit shall be solely responsible for source selection placement of all
follow-on requirements beyond the current contract. In addition, Seller shall
not modify or extend any such subcontract without the prior written consent of
Spirit.
 
44.0  INCREMENTAL RELEASE AND CYCLE TIME REQUIREMENTS
 
 
44.1  Incremental Release
 
 
Seller shall develop production plans and schedules for any new Production
Articles based on SBP Attachment 19, as requested by Spirit. These production
plans and schedules will include plans for the incremental purchase of material
and the fabrication and assembly of specific numbers of Production Articles in
accordance with pre-determined lead times ("Incremental Release Schedules").
Incremental Release Schedules for each Production Article shall be submitted to
Spirit as part of Seller's proposal, and, after review and concurrence by
Spirit, shall be incorporated into SBP Attachment 19. Any revision to any
Incremental Release Schedule shall be reviewed by Spirit and, subject to
Spirit’s concurrence with such revision; SBP Attachment 19 shall be revised
accordingly. Seller shall purchase material, standards and purchased parts and
authorize fabrication and assembly of Production Articles in accordance with
Incremental Release Schedules.
 
44.2  Cycle Time Requirements
 
 
Spirit and Seller acknowledge that Spirit is committed to reduce Cycle Time.
Seller agrees to support Spirit in its commitment and to take all necessary
actions to support an initial Cycle Time for new Production Articles of not more
than nine (9) months. If applicable, and within thirty (30) days after receipt
of written request from Buyer, Seller shall submit to Spirit a written plan
describing how Seller will comply with the Cycle Time schedules, as specified in
SBP Attachment 19.
 
45.0  SURPLUS PRODUCTS
 
 
45.1  Return of Surplus Products
 
 
Spirit shall be entitled to return to Seller, at Spirit’s expense, any Product
that has been delivered to Spirit in accordance with this SBP and that is
surplus to Spirit’s then-current requirements (including, without limitation,
any Products returned to Spirit by any Customer), provided that such Product is
in a current production configuration or can be, in Spirit’s determination,
economically changed to such a configuration. On receipt of any such Product,
Seller shall credit Spirit’s account with eighty percent (80%) of the most
recent catalog Price for such Product as set forth in SBP Attachment 16. If
instructed by Spirit, Seller shall rework any returned Product to put such
Product in a current configuration. Such rework shall be considered
Miscellaneous Work and shall be priced in accordance with the provisions of SBP
Attachment 16.
 
 
58 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
45.2  Use of Surplus Products
 
 
In its sole discretion, Spirit may, upon providing notice to Seller within 4
months to the scheduled delivery date for any Production Article, elect to use
any Product in inventory or any Product returned to Spirit by any Customer in
the place of such Production Article. Spirit’s notice shall include the
cumulative line number of the Program Airplane or Derivative on which Spirit
intends to incorporate such Product returned by such Customer. Seller shall not
deliver such Production Article to Spirit and shall not invoice Spirit for the
Price of such undelivered Production Article.
 
46.0  INTEGRATED / LIFE CYCLE PRODUCT TEAM
 
 
46.1  Purpose
 
 
As required, it is the objective of Spirit to utilize Integrated / Life Cycle
Product Teams (IPT/LCPT). If applicable, Seller’s IPT/LCPT personnel located at
Spirit’s facilities in accordance with this SBP will conduct their respective
activities concurrently in a team environment to assist Spirit in improving
producibility, reliability and maintainability of the Program Airplane.
Notwithstanding Seller's participation in the IPT/LCPT, Spirit shall have the
right to make any and all determinations with respect to the design of the
Program Airplane and any Derivative.
 
46.2  Qualifications
 
 
Spirit shall have the right to review the qualifications of all personnel
proposed by Seller for assignment to the IPT/LCPT. Seller shall forward
professional resumes of such personnel to Spirit for review and approval by
Spirit prior to assignment of such personnel.
 
46.3  Removal of Personnel
 
 
Upon receipt of a written request from Spirit for the replacement of any person
assigned to the IPT/LCPT by Seller pursuant to this SBP Section 46.0, Seller
shall remove such person from the IPT/LCPT. As soon thereafter as reasonably
possible, Seller shall promptly furnish a satisfactory replacement.
 
46.4  Work Schedule
 
 
Except for sickness and other unavoidable absence, all personnel assigned to the
IPT/LCPT by Seller pursuant to this SBP Section 46.0, shall be available during
the customary work shift at the place designated by Spirit eight (8) working
hours per day, Monday through Friday (except for identified Spirit holidays and
such vacation periods as Spirit may reasonably permit) and shall work all
overtime hours as Spirit may reasonably request.
 
 
 
59 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
46.5  Equipment and Supplies
 
 
All office equipment and office supplies necessary to accomplish assigned tasks
will be provided to Contractor's IPT/LCPT personnel by Spirit. Spirit will not
provide personal property (such as drafting equipment and calculators) necessary
for the performance by Seller's IPT/LCPT personnel of their assigned tasks.
Spirit shall not be responsible for loss or damage to such personal property.
 
46.6  Employment Status
 
 
Seller's IPT/LCPT personnel shall at all times remain employees of Seller and
not employees of Spirit. Seller shall be responsible for all wages, salaries and
other amounts due Seller's IPT/LCPT personnel and shall be responsible for all
reports, requirements and obligations respecting them under local, state or
federal laws of the United States, or the laws of any foreign country, including
but not limited to social security, income tax, unemployment compensation,
workers' compensation and any other local, state or federal taxes of the United
States or the taxes of any foreign country.
 
46.7  Team Leader
 
 
Seller shall designate one of its IPT/LCPT personnel "Team Leader."
Administrative matters between Spirit and Seller arising during the performance
of this SBP shall be managed by the Team Leader. Timekeeping for Seller's
IPT/LCPT personnel shall be the responsibility of the Team Leader and shall be
approved by the appropriate Spirit engineering supervisor.
 
46.8  Discipline
 
 
Discipline of Seller's IPT/LCPT personnel shall be Seller's responsibility.
While on Spirit premises, Seller's IPT/LCPT personnel shall obey all Spirit
rules.
 
46.9  Insurance
 
 
Seller shall cover or insure all of Seller's IPT/LCPT personnel in compliance
with the applicable laws relating to workers' compensation or employer's
liability insurance, and shall comply with all other federal, state or local
laws of the United States and the laws of any foreign country.
 
46.10  Indemnification
 
 
Seller shall indemnify and hold harmless Spirit, its officers, agents and
employees, from and against any liability, obligation, claim, demand or cause of
action for bodily injury, including death, or damage to property, resulting from
the acts or omissions of Seller, its officers, agents or employees while on
Spirit’s premises.
 
 
60 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
46.11  Compensation
 
 
Payment made to Seller for design engineering effort provided to Spirit pursuant
to this SBP Section, shall be based on actual man months provided at the rate of
$ (To Be Determined) per man month. (A man month consists of 163 man-hours.) The
above rate includes any overtime requested by Spirit.
 
47.0  SELLER ASSISTANCE
 
 
In accordance with GTA 12.2 and GTA 13.2 Spirit may, by written notice to
Seller, require Seller to transfer to Spirit or to Spirit’s designee title (to
the extent not previously transferred) to any or all (i) Contractor-Use Tooling,
Common-Use Tooling and other Tooling, (ii) Local Transportation Devices, (iii)
Spirit-Furnished Property, (iv) raw materials, parts, work-in-process,
incomplete or completed assemblies, and all other Products or parts thereof in
the possession or under the effective control of Seller or any of its
Subcontractors, and (v) Proprietary Information of Spirit, including, without
limitation, planning data, Drawings and other Proprietary Information relating
to the design, production, maintenance, repair and use of all Contractor-Use
Tooling and Common-Use Tooling, in the possession or under the effective control
of Seller or any of its Subcontractors, in each case free and clear of all
liens, claims or other rights of any Person. Seller shall immediately transfer
and deliver, and cause each of its Subcontractors to transfer and deliver, any
or all of the aforesaid items in accordance with any written notice or notices
given hereunder by Spirit to Seller, notwithstanding any event or circumstance
whatsoever, including, without limitation, any claim or dispute Seller may
assert in connection with a termination of this SBP or any payment for any such
items. If Spirit shall require Seller to transfer and deliver to Spirit or
Spirit’s designee any of the aforesaid items, Seller shall cooperate with and
shall assist Spirit in developing and implementing plans to transfer the
production of Products and provision of Services to Spirit, or to any other
Person designated by Spirit, in an expeditious and orderly manner and will take
such other steps to assist Spirit as Spirit may request in good faith, all for
the purpose of maintaining, or attempting to maintain as nearly as may be
possible, production of Program Airplanes and Derivatives in accordance with
Spirit’s schedule of delivery of Program Airplanes and Derivatives to Customers.
 
Spirit and Seller acknowledge that the Program, and Spirit’s ability to sell and
deliver Program Airplanes and Derivatives to Customers, will be substantially
impaired if Seller delays, for any reason, its performance under this SBP
Section 47.0. Spirit and Seller also acknowledge that Seller's assistance
hereunder in the event of a cancellation, in whole or in part, of this SBP will
be of fundamental significance to reduce incidental, consequential or other
damages to Spirit. Consequently, Seller shall transfer and deliver to Spirit any
or all of the aforesaid items notwithstanding any dispute or claim that Seller
may have against Spirit. Seller shall not delay its performance under this SBP
Section 47.0 by any action, including, without limitation, any judicial or other
proceeding, or by any failure to act. Seller hereby authorizes Spirit or its
representatives to enter upon its, or any of Seller's Subcontractors, premises
at any time during regular business hours upon one (1) day's advance written
 
 
 
61 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
notice, for the limited purpose of taking physical possession of any or all of
the aforesaid items. At the request of Spirit, Seller shall promptly provide to
Spirit a detailed list of such items, including the location thereof, and shall
catalog, crate, package, mark and ship such items expeditiously and in an
orderly manner and otherwise in the manner requested by Spirit, which request
may specify incremental or priority shipping of certain items. Seller shall, if
instructed by Spirit, store or dispose of any or all of the aforesaid items in
any reasonable manner requested by Spirit.
 
48.0 DEFINE AND CONTROL AIRPLANE CONFIGURATION / MANUFACTURING RESOURCE
MANAGEMENT (DCAC/MRM)
 
 
Seller shall implement and maintain systems, as required, including, but not
limited to, business, manufacturing and engineering systems that are compatible
with Spirit’s DCAC/MRM systems.
 
49.0 ELECTRONIC ACCESS AND EXCHANGE OF DIGITAL PRODUCT DEFINITION
 
 
49.1 Exchange of Digital Product Definition Between Spirit and Seller
 
 
Seller's approval to receive and use computerized data shall be in accordance
with documents D6-51991 "Quality Assurance Standards Reflecting Digital Product
Definition for Boeing Suppliers using CAD/CAM", D6-56199 "Hardware and Software
Compatibility Requirements for Suppliers Use of BCAG CATIA Native Datasets as
Authority for Design, Manufacturing and Inspection", and D6-81491, “Authority
and Usage of CATIA Native, CATIA IGES and PDM STEP Datasets.”
 
Seller will use a digital data request (DDR) form (as provided by Spirit) to
request any Dataset to be provided by Spirit to Contractor for the performance
of this SBP.
 
49.2  System/Software Compatibility between Spirit and Seller
 
 
After Seller is qualified to use the data exchange methods in accordance with
Boeing Document D6-51991, "Quality Assurance Standards Reflecting Digital
Product Definition for Boeing Suppliers Using CAD/CAM," Seller shall maintain
compatibility with Boeing's systems in accordance with D6-56199 "Hardware and
Software Compatibility Requirements for Suppliers Use of BCAG CATIA Native
Datasets as authority for Design, Manufacturing and Inspection." Spirit shall
provide timely notification to Contractor of revisions to Spirit's systems.
 
49.3 Electronic Access, Communications and Data Exchange via Telecommunications
 
 
Any electronic communications and data exchange via telecommunications between
the parties shall be pursuant to a trading partner agreement executed
concurrently with this SBP. Provided, that any amendments to the SBP, change
authorizations and any other
 
 
62 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
matter requiring written authorization shall be communicated in writing and not
solely by electronic communication.
 
Any electronic access to Spirit by Seller shall be pursuant to an electronic
access or similar agreement.

 

 
63 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
EXECUTED in duplicate as of the date and year first set forth above by the duly
authorized representatives of the Parties.
 


 
 




BUYER
 
SELLER
Spirit AeroSystems, Inc.
 
LMI Aerospace, Inc.
                Signature on File .  
              Signature on File .
Name: Randall P. Garrett
Name: Richard S. Darrow
Title: Procurement Agent
Title: Program Manager
Date: 4/19/06
Date: 4/19/06





 
64 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------






 
SBP ATTACHMENT 1 TO
SPECIAL BUSINESS PROVISIONS


WORK STATEMENT AND PRICING
(Reference SBP Section 3.2, etc)


FOR PURPOSES OF SBP Section 10.0, Spirit shall be defined as the following
organizations, divisions, groups or entities:
 
Spirit AeroSystems, Inc., Tulsa, OK
Spirit AeroSystems, Inc., McAlester, OK

 
 
65 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------



 
SBP ATTACHMENT 1 TO
SPECIAL BUSINESS PROVISIONS


WORK STATEMENT AND PRICING
 
A1.1 Nonrecurring Prices


Nonrecurring Item
Planning and Design
Fab.
Total
 
NOT APPLICABLE:
 
     

 
Total Nonrecurring Work Package Price:
 
 
A1.2 Recurring Price
 
The price for Products to be delivered on or before 01 January 2007 through 31
December 2011, are firm fixed prices.
 
 
 
 
Part Number
 
Model
 
Nomenclature
 
Unit Price
 
ROLT
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*

 
 
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
66 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*

                                                                                SBP
ATTACHMENT 1 TO
                                                                            SPECIAL
BUSINESS PROVISIONS
 
 
Part Number
 
Model
 
Nomenclature
 
Unit Price
 
ROLT
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
* 

 
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
67 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
*
737NG
SKIN
*
*
*
737NG
SKIN
 *
 * 
*
737NG
SKIN
 *
 *
*
737NG
SKIN
 *
 * 
* 
 737NG
SKIN
 *
 *
*
 737NG
SKIN
 *
*
*
 737NG
SKIN
 *
 *
*
 737NG
SKIN
 *
 *
*
 737NG
SKIN
 *
*

 
                                                                                SBP
ATTACHMENT 1 TO
                                                                            SPECIAL
BUSINESS PROVISIONS
 
 
Part Number
 
Model
 
Nomenclature
 
Unit Price
 
ROLT
*
737NG
SKIN
* 
*
*
737NG
SKIN
*
*
*
737NG
SKIN
*
*
*
737NG
NOSE SKIN
*
*
*
737NG
NOSE SKIN
*
*
*
737NG
NOSE SKIN
*
*
*
737NG
NOSE SKIN
*
*
*
737NG
NOSE SKIN
*
*
*
737NG
NOSE SKIN
*
*
*
737NG
NOSE SKIN
*
*
*
737NG
NOSE SKIN
*
*
*
737NG
COVE SKIN
*
*

 
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
68 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
 
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*

                  SBP ATTACHMENT 1 TO
                                                            SPECIAL BUSINESS
PROVISIONS
 
 
Part Number
 
Model
 
Nomenclature
 
Unit Price
 
ROLT
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*

 
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
69 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
*
737NG
COVE SKIN ASSY
*
*
*
737NG
COVE SKIN ASSY
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN ASSY
*
*
*
737NG
COVE SKIN ASSY
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*
*
737NG
COVE SKIN
*
*

 
                                                                            SBP
ATTACHMENT 1 TO
                                                                        SPECIAL
BUSINESS PROVISIONS
 
 
Part Number
 
Model
 
Nomenclature
 
Unit Price
 
ROLT
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*

 
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
70 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------

 
 
 
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN ASSY
*
*
*
737NGNG
COVE SKIN ASSY
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
737NGNG
COVE SKIN
*
*
*
777
SKIN
*
*
*
777
SKIN
*
*
*
777
SKIN
*
*
*
777
SKIN
*
*
                                       



 
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
71 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
                                                                                SBP
ATTACHMENT 1A TO
                                                SPECIAL BUSINESS PROVISIONS




Component Spares Requirements
(See Section 13.1.3)






The following Spare component parts may be purchased by Spirit at the
corresponding price. Spirit is not obligated to purchase any of its requirements
for the following spare component parts from Seller pursuant to SBP Section
13.1.3.




PART NUMBER      UNIT PRICE


    TBD






72 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------






                                                                                        SBP
ATTACHMENT 2 TO
                                                                                    SPECIAL
BUSINESS PROVISIONS


NON-U.S. PROCUREMENT REPORT FORM
(Seller to Submit as Required)
(Reference SBP Section 15.0)


Seller Name
Country
Commodity/
Nomenclature
Bid
Dollars
Contracted
Dollars
                                                                               
                                                                               
                                                                               
                                                                               
                                                           



73 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
74 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
SBP ATTACHMENT 3 TO
SPECIAL BUSINESS PROVISIONS


RATES AND FACTORS
(Reference SBP Section 12.2)
 
The following Rates and Factors will be used on all price change negotiations
during the period of performance of this SBP.




Labor Classification
Production
Direct Labor Rate
* 
Manufacturing Burden
*
G&A (Gen. Admin. Expense)
*
Profit
*
Total Rate
*
   
Labor Classification
Tool Fab & Rework
Direct Labor Rate
*
Manufacturing Burden
*
G&A (Gen. Admin. Expense)
*
Profit
*
Total Rate
*


 
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
75 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------



                                                                                            SBP
ATTACHMENT 4 TO
SPECIAL BUSINESS PROVISIONS


Spirit AOG COVERAGE
(Reference SBP Section 13.1.1)



¼  
NORMAL HOURS Spirit’s PROCUREMENT REPRESENTATIVE

Approximately 7:30 a.m. - 4:00 p.m.



þ  
Performs all functions of procurement process.

þ  
Manages formal communication with Seller.




¹  
SECOND SHIFT - AOG PROCUREMENT SUPPORT

3:00 p.m. - 11:00 p.m.



þ  
May place order and assist with commitment and shipping information, working
with several suppliers on a priority basis.




þ  
Provides a communication link between Seller and Boeing.




)  
24 HOUR AOG SERVICE - AOG CUSTOMER REPRESENTATIVE (CUSTOMER SERVICE DIVISION)
(206) 662-7200




þ  
Support commitment information particularly with urgent orders.




þ  
Customer Service Representative needs (if available):




1.  
Part Number

2.  
Spirit Purchase Order

3.  
Airline Customer & customer purchase order number

4.  
Boeing S.I.S. #



If Seller is unable to contact any of the above, please provide AOG shipping
information notification via FAX using Spirit AOG shipping notification form
(SBP Attachment 5).
 

 
76 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------




SBP ATTACHMENT 5 TO
SPECIAL BUSINESS PROVISIONS




Spirit
AOG SHIPPING NOTIFICATION
(Reference SBP Section 13.1.1)


To: FAX:
(918) 832-3019
Phone:
(918) 832-3414
Procurement Agent Name:
 
Phone:
 
From:
 
Today’s Date:
         
Part Number:
 
Customer P.O.:
 
Customer:
 
Ship Date:
 
Qty Shipped:
 
*SIS Number:
 
Spirit P.O.:
 
Pack Sheet:
 
*Airway Bill:
 
or Invoice:
 
Carrier:
 
*Flight #:
 
Freight Forwarder:
     



*If Applicable




SHIPPED TO:

þ  
(check one)




o  
Spirit




o  
Direct Ship to Customer




o  
Direct Ship to Seller



Remarks:

           

 
 
77 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------



 
If unable to contact Procurement Agent, Please use this form to fax shipping
information.

 
 
78 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

 
SBP ATTACHMENT 6 TO
SPECIAL BUSINESS PROVISIONS


SELLER DATA SUBMITTALS


EXAMPLES

1.  
General Reports (as requested by Spirit)

General reports may include, but not be limited to, Seller’s program progress
reports, highlighting significant accomplishments and critical program issues,
Seller’s manufacturing schedule depicting key milestone events to support
program requirements. Refer to SBP Section 14.1 for details, etc.  

2.  
Diversity Reports

A quarterly report verifying the information included on the Spirit Second Tier
Report (SBP Attachment 11). Refer to SBP Section 14.2 for details.



3.  
Certified Tool List (as requested by Spirit)

Seller’s Certified Tool Lists for identifying all accountable tools, including
any subsequent new, reworked or re-identified tools affecting the first
production spares Product. Refer to SBP Section 14.4 for details.



4.  
Problem Reports (as required)

Seller’s written notification to Spirit of program problems, potential program
impact and corrective action. Refer to SBP Section 14.5 for details.



5.  
AOG Spares Support Plan

Seller‘s written plan describing Seller’s procedure for supporting AOG spares
delivery requirements. Refer to SBP Section 13.1.1 for details.



6.  
Order Readiness Matrix (as required)

Seller’s plan (matrix) identifying pre-manufacturing activities, such as,
material procurement, tooling, planning and manufacturing readiness, that must
be prioritized and completed prior to manufacture of a spares Product. Refer to
SBP Section 14.6 for details.


   7.  Non-U.S. Procurement Reporting (as required)
A report, submitted in February and August annually, to document the Seller's
contracts and solicitations with non-U.S. subcontractors or suppliers, relating
to the work covered by this SBP. Refer to SBP Section 15.2 for details.




 
79 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------




 
SBP ATTACHMENT 7 TO
SPECIAL BUSINESS PROVISIONS






SUPPLIER DATA REQUIREMENTS LIST (“SDRL”)
CUSTOMER AND ENGINEERING
(Reference SBP Section 22.0)






 
80 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------



 


SBP ATTACHMENT 8 TO
SPECIAL BUSINESS PROVISIONS






COMMODITY LISTING AND TERMS OF SALE
(Reference SBP Section 27.0)


COMMODITY LISTING
 
*

 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
81 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 


 
SBP ATTACHMENT 8 TO
SPECIAL BUSINESS PROVISIONS
 
TERMS OF SALE
 
Parties
 
The Seller is The Boeing Company, acting through its agent, TMX. The Customer is
a Spirit subcontractor, at any tier, who is manufacturing a product in support
of a Boeing requirement.
 
Sales
 
All materials to be furnished by Seller are to be within the limits and the
sizes published by Seller and subject to Seller’s standard tolerances for
variations. Seller will warrant that all materials to be supplied will conform
to the descriptions contained herein and on the face of the purchase order and
that Seller will convey good title to any such materials free from any security
interest, or other lien or encumbrance held by any other party and unknown to
the customer. THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS AND SELLER WILL
MAKE NO OTHER EXPRESS OR IMPLIED WARRANTIES EXCEPT AS STATED HEREIN. Seller will
not be liable for any incidental or consequential damages for any breach of
warranty, express or implied. Seller’s liability and the Customer’s sole and
exclusive remedy will be limited at Seller’s option either to (a) return of the
materials and repayment of the purchase price, or (b) replacement of
nonconforming materials upon return thereof to Seller. The Customer shall be
required to notify Seller in writing of any claim of breach of warranty and no
materials shall be returned to Seller by the Customer without Seller’s consent.
 
Payment Terms
 
The following payment processes will be followed for material sold to Customer
by Seller. All payments shall be in United States Dollars.
 
DEBIT PROCESS
 
The debit process will be used in all circumstances where the Customer has an
account with the Seller. The amount due is the quantity shipped multiplied by
the unit price, plus the price for any value added services. * .

 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
82 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------



 
SBP ATTACHMENT 8 TO
SPECIAL BUSINESS PROVISIONS
 
INVOICE PROCESS
 
The invoice process will be used for Customers not currently making direct sales
to Boeing; foreign countries governed by MITI laws and regulations (currently
Australia, Brazil, China, India, Japan, and Korea), and orders issued by Spirit.
* .
 
LATE PAYMENT CHARGES
 
Payments due Seller representing undisputed charges for material and services
that are not paid within *.
 
DEBIT/INVOICE DISPUTE PROCEDURE
 
Customer may dispute payment amounts due provided that (1) Customer contacts
Seller within 25 days of the date of the debit/ invoice, (2) Customer provides a
complete reason as to the dispute. If the action is Seller's to resolve, late
payment charges will not be assessed on amounts that are under dispute. Once a
dispute has been resolved, payment terms will be (net) thirty (30) days from the
date of resolution.
 
FAILURE TO PAY
 
In the event Customer fails to make payments when due, Seller reserves the right
to assert whatever remedies it may have u+nder law, including setoffs against
amounts due from Seller to Customer on other contracts. In such an event, Seller
may, with respect to future orders, require full payment in advance or otherwise
alter the terms of payment specified earlier.
 
 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
83 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------




 
SBP ATTACHMENT 9 TO
SPECIAL BUSINESS PROVISIONS


COST AND PERFORMANCE REVIEWS
(Reference SBP Section 11.0)
 
Cost Performance Reviews (CPR’s) will occur on as needed basis (alternating
between Seller and Spirit locations unless otherwise agreed) at an agreeable
time. The detail of the CPR’s will be defined at a later date between Spirit and
Seller. When they are defined, this SBP Attachment 9 will be updated.

 
84 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

 
SBP ATTACHMENT 10 TO
SPECIAL BUSINESS PROVISIONS
 
QUALITY ASSURANCE REQUIREMENTS
 


 
Attachment 10 to this SBP number T6B2-YB001940 hereby incorporates Tulsa Quality
Flysheets TQPA 100, TQPA 101, TQPA 102, and TQPA 104 (revisions currently in
effect as reflected and defined on releasing purchase orders). These Flysheets
define the quality provisions that are applicable to this Statement of Work.
 
 
 
 
85 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


















86 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------



SBP ATTACHMENT 11 TO
SPECIAL BUSINESS PROVISIONS


Spirit SECOND TIER SUPPORT REPORT (Reference SBP Section 14.2)


Seller Name:
Date:
Seller Contact: Phone:
Spirit Procurement Agent Contact: Phone:
Spirit Purchase Contract #:
Reporting Period * Jan - Mar Apr - Jun July - Sept Oct - Dec
Year:
Definitions **
Small Business (SB)
The term "small business" shall mean a small business as defined pursuant to
section 3 of the Small Business Act (15 U.S.C.A. 632) and relevant regulations
issued pursuant thereto. Generally, this means a small business organized for
profit, it is independently owned and operated, is not dominant in the field of
operations in which it is bidding, and meets the size standards as prescribed in
Government regulations. (Includes SDBs, SMBEs and WOSBs)
Small Disadvantaged Business (SDB)
 
A small business certified by the U.S. Small Business Administration as a
socially and economically small disadvantaged business for consideration of
Government set-a-side contracting opportunities and business development.
(Includes SDBs who are women-owned)
Small Minority Business Enterprise (SMBE)
 
A small business that is at least 51 percent owned, operated and controlled by a
minority group member (Asian, Black, Hispanic, and Native Americans); or, in the
case of a publicly-owned business, at least 51% of the stock is owned by one or
more minority group members and such individuals control the management and
daily operations. (Includes SDBs)
Women-Owned Small Business (WOSB)
 
A small business concern that is at least 51 percent owned by one or more women;
or, in the case of any publicly owned business, at least 51 percent of the stock
is owned by one or more women; and whose management and daily business
operations are controlled by one or more women. (Includes WOSBs who are also
SDBs)
Contract Dollars Received by Seller
A.
Spirit contract dollars received by seller for the above reporting period*
(report in whole numbers): $________________________________
Value of Subcontract 2nd Tier Dollars Awarded
 
Diversity Category
Reporting Period (see above*)
Dollars
(report in whole numbers)
Percent of
Seller Dollars
B.
Small Business (SB)
 
(B ÷ A)
C.
Small Minority Business Enterprise (SMBE)
 
(C ÷ A)

 
 
 
87 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
D.
Women-owned Small Business (WOSB)
 
(D ÷ A)
Authorized Company Representative (Print):
Authorized Company Representative (Signature): Date:


 
 
 
88 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

 
SBP ATTACHMENT 12 TO
SPECIAL BUSINESS PROVISIONS
 
Commercial Invoice Requirements (Customs Invoice)
 
For Imports into the United States
 

1.  
Commercial Invoice must be in English.

 

2.  
Record the United States Port of Entry where merchandise is to be cleared by
U.S. Customs.

 

3.  
Date, Location, and Names of Seller and/or Shipper

 

A.  
Date when the merchandise is sold, or agreed to be sold (Current Purchase Order
date).

 

B.  
Name and address of the Seller and/or Shipper if Seller is not the Shipper
(Company name and address).

 

C.  
Name and contact information for an employee, who is employed by the seller
and/or shipper who has detailed knowledge of the sales transaction.

 

D.  
Name and address of the Buyer (Spirit company name and site address)

 

E.  
Name of Consignee if not the Buyer (Company receiving non-purchased transactions
or drop ship destination).

 

4.  
Purchase Order Number and Item Numbers

 
Provide the current purchase order and item numbers.
 

5.  
Commercial Invoice Number (Seller’s option)

 

6.  
Packing Sheet Number

 

   
If a separate packing sheet(s) is used to provide any of the required commercial
invoice information, the packing sheet number(s) must be recorded on the
commercial invoice.

 

7.  
Merchandise Shipment Date (month, day, year)

 

   
Provide the date that the merchandise shipped from the Sellers factory or
facility.

 
 
 

 
89 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------




SBP ATTACHMENT 12 TO
SPECIAL BUSINESS PROVISIONS
 
Commercial Invoice Requirements (Customs Invoice)
 
For Imports into the United States…continued
 

8.  
Related Party to Spirit

 

   
If the Seller is a Related Party to Spirit, or any of its subsidiaries, it must
be stated on the invoice: “Related Party to Spirit”

 

9.  
A detailed description of the merchandise being shipped must be provided to
ensure proper product classification per the U.S. Customs Harmonized Tariff
Schedule (HTS) and must include at a minimum:

 

A.  
The full name by which each item is known. (i.e. Spirit drawing part name)

 

B.  
The part number on the Spirit purchase order, or if the item is a raw material,
provide the material grade, class, and dimensions.

 
   Notes:
 

C.  
Generic descriptions, abbreviations, acronyms, and Stock Keeping Unit (SKU)
numbers are not acceptable.

 

D.  
Spirit may request additional description information for items that do not have
a Spirit part number and/or design.

 

10.  
Quantities, Weights and Measures

 

 
Record the quantity of each part number in the shipment if not separately noted
on packing sheet

 

A.  
Record the total quantity of parts being shipped

 

B.  
Provide the gross and net weight of the entire shipment

 

C.  
Specify the unit of measure being used

 

D.  
Specify the total number of boxes included on each packing sheet

 

E.  
Textiles must specify the net and gross weights and the length, width, and total
square meters of material.

 


90 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------






 




SBP ATTACHMENT 12 TO
SPECIAL BUSINESS PROVISIONS
 
Commercial Invoice Requirements (Customs Invoice)
 
For Imports into the United States…continued
 

11.  
Specify the value of items being shipped

 

 
In addition to recording the Unit cost of each part on the commercial invoice,
list separately, all Assists and Additional costs as directed by the Spirit
Procurement representative:

 

A.  
Assists

 
Assists are components, materials, dies, molds and tools, that are supplied by
the Buyer, free of charge or at a reduced cost to the seller, and used in the
production of imported goods. This also would include the Buyer paid
transportation costs associated with the assist. These transportation costs will
be provided by the procurement focal responsible for this merchandise.
 

B.  
Additional Costs

 

i.  
Engineering and Design work - Work that is performed outside the U.S, by
non-U.S. employees, and is not included in the unit price of the merchandise
being imported.

 

ii.  
Packing Costs - Costs for packing that are incurred by the Buyer, and have not
been included in the unit cost.

 

iii.  
Non-recurring Charges - One time charges, incurred by the Buyer, for such items
as, expedite fees and transportation costs, which have not been included in the
unit cost.

 

iv.  
Selling Commissions - Commissions incurred by Buyer that have not been included
in the unit cost.

 

v.  
Royalties - Fees the Buyer is required to pay as a condition of sale.

 

C.  
If the item being shipped is a Repaired or Modified part:

 
 
 
91 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 

i.  
Include the value of the item being repaired or modified, and

 

ii.  
The cost of the repair or modification

 

D.  
Attach a copy of a “Shippers Declaration of Repair or Alteration” form.

 

i.  
The Total Value of the entire shipment must be shown on the commercial invoice.

 


 


 
SBP ATTACHMENT 12 TO
 
SPECIAL BUSINESS PROVISIONS
 
Commercial Invoice Requirements (Customs Invoice)
 
For Imports into the United States…continued
 

12.  
Type of Currency - Currency on all invoices must be in U.S. Dollars

 

 
Note: Where export license requirements mandate that the currency of the
exporting country be stated on the invoice, include the following “for (export
country) Customs purposes, value in (local currency).” This must be stated in
addition to and not in lieu of the item value in U.S. Dollars.

 

13.  
Country of Origin

 
Indicate the country of manufacture of each item being shipped.
 

14.  
Discounts

 

 
List all discounts that have been agreed to between the buyer and seller, or may
be allowed, that apply to the purchase price or value, but have not been
included in the unit price.

 

15.  
Rebates, Drawback and Bounties

 

 
If Seller receives any of these items, as a result of export, please itemize and
provide description.

 

16.  
Terms of Sale (Incoterms)

 
 
92 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 

 
Specify the International Commercial Terms of Sale (Incoterms) on the commercial
invoice as agreed to per the Spirit contract.

 

 
Note - Commercial invoices are required on all shipments whether or not a
purchase order has been released or payment made. Non-Procurement examples
include, free samples, returned tools and test parts.


 
 
93 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

 
SBP ATTACHMENT 13 TO
SPECIAL BUSINESS PROVISIONS


On Site Terms and Conditions Supplement
(See Section 29.8)
 

A.  
General:

 

1.  
Seller’s Sole Responsibility for Safety & Environmental Protection. Seller shall
at all times be solely responsible for all aspects of safety and environmental
protection in connection with its On-Site Work, including initiating,
maintaining, and supervising all safety and environmental precautions and
programs. Such responsibility for safety includes, without limitation, the
obligations set forth in Section 2 (Safety) of this Supplement. Such
responsibility for environmental protection includes, without limitation, the
obligations set forth in Section 3 (Environmental) of this Supplement. Seller
shall at all times perform the On-Site Work, or ensure that it is performed by
its Subcontractors, in a manner to avoid the risks of bodily injury to persons
and damage to property or the environment. Seller shall promptly take all
precautions that are necessary and adequate against any conditions that involve
such risks. Seller shall continuously inspect all On-Site Work, materials, and
equipment to discover the existence of any such conditions and shall be solely
responsible for discovery and correction of any such conditions.

 

2.  
No Spirit Responsibility for Seller’s Safety or Environmental Performance.
Spirit shall have no responsibility for the safety or environmental performance
of Seller or Seller’s Subcontractors, or any aspect of safety or environmental
protection in connection with, their On-Site Work, including all safety and
environmental precautions and programs of the Seller.

 

3.  
Compliance with the Laws; Spirit Guidelines.

 

a)  
Seller shall comply, and shall ensure that all Subcontractors comply, with all
applicable legal requirements and the requirements of any applicable GTA, SBP
and Order related to safety and environmental performance of their On-Site Work.
Seller shall cooperate and coordinate with Spirit and other sellers and their
subcontractors performing On-Site Work or otherwise present on site as necessary
regarding safety and environmental protection matters.

 

b)  
Seller shall adhere to, and ensure that all its Subcontractors performing
On-Site Work adhere to reasonable work rules including without limitation
safety, health and environmental guidelines provided by Spirit to Seller. By
providing any such guidance, Spirit assumes no control or responsibility
whatsoever for any aspect of the safety or environmental performance of the
On-Site Work, which shall remain solely with Seller. Seller and its
Subcontractors therefore shall supplement any such
 

 
 
94 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 

 
guidelines in their safety and environmental plans as necessary and appropriate
to assure safety and environmental protection and comply with their obligations
under applicable law and any applicable GTA, SBP or Order. Where any applicable
law is more protective than any such guidance or obligations of a GTA, SBP or
Order, such law shall be followed. Seller shall provide a copy of the guidelines
to all Seller employees assigned to perform On-Site Work and require that its
Subcontractors provide copies to their employees assigned to perform On-Site
Work.

 

4.  
Indemnities. Environmental Indemnification. Seller shall indemnify, and hold
harmless Spirit, its subsidiaries, and their directors, officers, employees, and
agents (the “Spirit Indemnitees”) from and against: (a) all actions, causes of
action, liabilities, claims, suits, judgments, liens, awards, fines, penalties,
forfeitures and damages, of any kind and nature whatsoever (hereinafter
"Claims"), (b) any expenses incurred in connection with the investigation or
monitoring of conditions at any location used for or pertaining to Seller’s
performance under an applicable GTA, SBP or any Order, (c) any clean up costs or
other expenses incurred in connection with any cleanup, containment, remedial,
removal, or restoration work, to the extent necessary under applicable law (and
in the case of a release to Spirit property, to the extent necessary to return
the property to its prior condition), and (d) expenses , costs of litigation and
counsel fees related thereto or incident to establishing the right to
indemnification, to the extent such Claims, costs, expenses, etc. arise out of
an act or omission by Seller or any subcontractor thereof which (i) results
directly or indirectly, in whole or in part, in the release, or threatened or
suspected release, of any pollutants, hazardous substances, hazardous chemicals,
toxic substances, hazardous wastes, dangerous wastes (as those terms are defined
under any applicable law), or contaminants of any kind into the environment, or
(ii) constitutes a violation of applicable law concerning environmental
protection. In no event shall Seller’s obligations hereunder be limited to the
extent of any insurance available to or provided by the Seller or any
subcontractor thereof.

 

5.  
Observations. Spirit personnel may, but are not required to, visit an On-Site
Work area at any time to observe the Seller’s performance under this Supplement.
Seller recognizes and agrees that any such visits or observations will neither
relieve Seller of its sole responsibility for all aspects of safety and
environmental protection in connection with the On-Site Work, nor create or
constitute actual control or the right to control such safety or environmental
performance by Spirit. Neither Spirit’s observations, or visits, nor any actions
or inactions during or as a result of such visits or observations shall give
rise to a duty, responsibility, or liability of Spirit to the Seller, any
Subcontractor, their agents or employees.

 

B.  
Safety

 

1.  
Safety Programs and Plans. Although Seller has sole responsibility for safety in
connection with the On-Site Work, Spirit has responsibility for the safety of
its own

 
 
 
95 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 

  employees. Accordingly, before beginning the On-Site Work or any portion
thereof, Seller shall develop and submit for Spirit’s review a written safety
plan for Seller and any Subcontractor who will perform On-Site Work, in detail
commensurate with the nature of that work. Such plan shall describe anticipated
hazards and control methods the Seller will employ to provide adequate
safeguards for all employees performing the On-Site Work, On-Site Work area
invitees, Spirit agents and employees, and the public and shall describe
housekeeping plans. An appropriate health or safety professional should prepare
such a plan. Review of such plans by Spirit shall not:

 

a)  
Relieve in any manner Seller of its sole responsibility for safety.

 

b)  
Be construed as limiting in any manner Seller’s obligation to undertake any
action that may be necessary or required to establish and maintain safe working
conditions at the On-Site Work area.

 

c)  
Indicate Spirit’s control over the manner in which Seller performs its work or
supervises its employees.

 

d)  
Create any liability for Spirit.

 
Seller’s safety plan shall be made readily available at the On-Site Work area.
Seller shall follow its safety plan, and ensure that all its Subcontractors on
site follow the plan.
 

2.  
Safety Representative. Seller shall appoint a competent safety representative
with full authority to coordinate, implement, and enforce Seller’s safety plan
and shall authorize such representative to devote whatever time is necessary to
properly perform such duties. The safety representative shall attend all safety
meetings and participate fully in all activities outlined in Seller’s safety
plan.

 

3.  
Safety Meetings and Equipment. Seller shall hold initial and periodic meetings
to instruct its personnel and all Subcontractors in safety practices for On Site
Work. Minutes shall be recorded at all safety meetings and copies promptly
submitted to Spirit upon request. Seller shall furnish appropriate safety
equipment for the On-Site Work, train appropriate personnel in the use of the
equipment, and enforce the use of such equipment by its employees. Seller shall
ensure that each Subcontractor on site furnishes appropriate safety equipment
for the On-Site Work, trains appropriate personnel in the use of the equipment,
and enforces the use of such equipment by its employees.

 

4.  
Accident Reports. Accidents and incidents that involve employee time away from
Work or medical cases (not including first aid cases) or incidents that require
an ambulance, security, or fire department response must be reported to the
Spirit representative immediately. Such reports must be submitted in writing to
the Spirit representative within one (1) hour of the accident or incident.
Further, Seller shall maintain accurate

 
 
96 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 

  accident and injury reports and shall furnish to Spirit a copy of any accident
report prepared pursuant to any applicable law. Furthermore, Seller shall also
furnish to Spirit, in a form acceptable to Spirit, a monthly summary of injuries
and hours worked each month.

 

5.  
Payment for Emergency Services. When any employee of Seller or any Subcontractor
on site, who is engaged in any activity related to the On-Site Work, requires
the services of an ambulance, physician, hospital, or other provider, Seller
shall pay or arrange for such Subcontractor, or employee to pay all charges for
any such services directly to the provider of such services.

 

6.  
Emergency Notification. All emergency telephone numbers shall be provided to the
Spirit representative and shall be readily accessible at the On-Site Work area.

 

C.  
Environmental:

 

1.  
Waste minimization. The Seller shall emphasize project planning to maximize the
use, reuse and recycling of any solid waste, including but not limited to
construction, demolition, and land clearing debris, and scrap materials, to the
greatest extend feasible with consideration for cost.

 

2.  
Solid Waste Handling. Covered Containers shall be used for collection of solid
waste in locations approved by the Spirit representative. Segregation,
recycling, disposal or other handling of solid waste shall be as approved by the
Spirit representative.

 

3.  
Hazardous Waste Handling.

 


If Seller or its Subcontractors expects to generate or handle hazardous waste or
other waste materials in performance of the On-Site Work, Seller shall develop a
written plan to be approved by the Spirit representative for the on-site
management of such waste. The plan will identify the types and volumes of such
waste/materials to be generated or handled in the course of the work and on-site
management techniques for such waste/materials. Seller and its Subcontractors
will manage such waste/materials on site as provided in the plan.
 
If additional or unanticipated amounts of waste/materials are generated or
encountered on-site, the Seller shall advise the Spirit representative as soon
as possible, and manage that waste/material on site as directed by the Spirit
representative.
 

4.  
Known Work Area Hazardous Materials. Before On-Site Work is commenced, Seller
shall obtain from Spirit information regarding the existence of any known
asbestos, petroleum, polychlorinated biphenyl (PCB), or other hazardous
materials in a hazardous condition at the work area.

 
 
97 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 

5.  
Latent Work Area Hazardous Materials. If, in the course of the On-Site Work,
Seller encounters materials reasonably believed to be asbestos, petroleum, PCBs,
or other hazardous materials, which were not previously disclosed by Spirit and
are in a hazardous condition at the work area, Seller shall immediately suspend
the work in the area affected and immediately report, in writing, the condition
to Spirit. The work in the affected area shall not thereafter be resumed except
by written agreement of Spirit and Seller if, in fact, the materials are
asbestos, petroleum, PCBs or other hazardous materials and are in a hazardous
condition at the work area. The work in the affected area shall be resumed in
the absence of the hazardous material or when the hazardous condition has been
made safe through engineering or administrative controls.

 

6.  
Asbestos Use Prohibited. No material containing asbestos may be used or
installed without the written permission of the Spirit representative. When
requested by the Spirit representative, Seller shall provide written
verification that no materials containing asbestos have been installed as part
of the work.

 

7.  
Wastewater Handling and Stormwater Management. If Seller or its Subcontractors
expect to produce wastewater in performance of the On-Site Work, including, but
not limited to, water produced in subsurface dewatering, or expects to handle
hazardous substances or other pollutants in an area that may be exposed to
stormwater, Seller shall develop a written plan to be approved by the Spirit
representative for handling such wastewater and/or hazardous substances or other
pollutants. Both the control and discharge of stormwater shall be addressed in
Seller’s plan. Such plan shall be drafted to adhere to applicable law and the
Spirit site’s Storm Water Pollution Prevention Plan, National Pollution
Discharge Elimination System Permit, and Sanitary Sewer System Discharge Permit,
as applicable. The Spirit representative will inform the Seller of such permit
requirements. The Seller and its Subcontractors shall adhere to the plan.

 

8.  
Air Pollution Control. If Seller or its Subcontractors expect to produce
emissions of any air pollutant or contaminant in the performance of the On-Site
Work, Seller shall develop a written plan to be approved by the Spirit
representative for minimizing such emissions. Such plan shall be drafted to
assure compliance with all applicable law and any applicable provisions of any
orders, permits or approvals issued to or in the name of Spirit, including but
not limited to any applicable Air Operating Permit. The Spirit representative
will inform the Seller of such provisions. The Seller and its Subcontractors
shall adhere to the plan.

 
 
98 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 

9.  
Emergency Response and Reporting of Spills or Releases. If Seller or its
Subcontractors expect to bring, use, produce, encounter or handle any hazardous
chemicals, hazardous substances, or hazardous waste on site, Seller shall notify
the Spirit representative and shall obtain from the Spirit representative
information regarding the applicable plans and procedures for emergency response
to spills or releases of hazardous chemicals, hazardous substances, and
hazardous waste. Seller and its Subcontractors shall undertake immediate
response to such spills or releases to contain the spill or release and prevent
spreading, but only to the extent such response can be undertaken without posing
a physical danger to the responding personnel or others nearby.

 
When the Seller or Subcontractor discovers a spill or release, whether or not
Seller or a Subcontractor undertakes such response, the Seller or Subcontractor
shall notify the Spirit representative and any other Spirit emergency response
personnel identified in the Spirit emergency response plan and procedures
provided. Unless the duty to report any such spills or releases to a
governmental agency is imposed by law directly on the Seller or a Subcontractor,
the Spirit representative shall perform such reporting. Seller and its
Subcontractors shall cooperate fully with the Spirit representative in ensuring
timely and complete reporting and response. If Seller or a Subcontractor is
itself required by law to report a spill or release then the Seller or
Subcontractor undertaking such reporting shall immediately inform the Spirit
representative in detail regarding such reporting.
 

10.  
Nuisance and Polluting Activity Prohibited. Polluting, dumping or discharging of
any harmful, noxious, or regulated materials (such as concrete truck washout,
vehicle maintenance fluids, residue from saw cutting operations, solid waste,
and hazardous substances) into the building drains, streams, waterways, holding
ponds or to the ground surface shall not be permitted. Further, Seller shall
conduct its activities in such fashion to avoid creating any nuisance
conditions, including but not limited to suppression of noise and dust, control
of erosion, and implementation of other measures as necessary to minimize the
off-site effects of work activities.

 
 
99 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

 
i.                SBP ATTACHMENT 14 TO

                                                    SBP ATTACHMENT 14 TO
SPECIAL BUSINESS PROVISIONS
 


Reserved

 
100 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

 
SBP ATTACHMENT 15 TO
SPECIAL BUSINESS PROVISIONS
 


 


PRODUCTION ARTICLE DEFINITION AND CONTRACT CHANGE NOTICES
(Reference SBP Section 3.2.2)
 




A. Configuration



 
The configuration of each Production Article shall be as described in the
Engineering Requirements Document (ERD) and Subcontracted Parts, Revision,
Authorization, and Transmittal (SPRAT) as identified on Releasing Purchase
Orders.

 
 
101 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

 


SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS


NON-RECURRING AND RECURRING PRICE STATUS AND SUMMARY TABLES
(EXAMPLES - Reference SBP Section 12.2)
 
TOTAL
 
SUMMARY


                  (Nonrecurring): (Example)
Event
Nonrecurring Price Impact
Total Nonrecurring
Amortize Over X Months - This Event
Nonrecurring Payment per Quarter - This Event
Nonrecurring Payment per Quarter - Cum Total
Initial Contract
* 
*
*
*
*
Amendment 1
*
*
*
*
*
Amendment 2
*
*
*
*
*



This example reflects a ten-year contract.
                 
The initial Contract Non-Recurring Price was *
               
Amendment 1 *
                 
Amendment 2 *
                         
years
year
months
 
quarters
*
1
2002
120
 
40
*
2
2003
108
amendment 1
36
*
3
2004
96
 
32
 
4
2005
84
 
28
*
5
2006
72
amendment 2
24
*
6
2007
60
 
20
*

 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
102 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
7
2008
48
 
16
 
8
2009
36
 
12
*
9
2010
24
 
8
*
10
2011
12
 
4
*

 
SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


NON-RECURRING AND RECURRING PRICE STATUS AND SUMMARY TABLES
(EXAMPLES - Reference SBP Section 12.2)
continued…




Recurring: (Example)
                     
Event
Starting Recurring Shipset Price
Recurring Impact per Shipset from Change
Adjusted Recurring Shipset Price
Starting Shipset
Applicable Block
Initial Shipset Price
* 
*
*
*
*
Amendment 1
*
*
*
*
*
Amendment 2
*
*
*
*
*
Amendment 3
*
*
*
*
*
           
This example reflects a ten-year contract.
                   
The initial Contract price was * per Shipset.
                 
Amendment 1 price change affected *. The increase was * per Shipset.
             
Amendment 2 price change affected *. The decrease was * per Shipset.
             
Amendment 3 price change affected *. The increase was * per Shipset.
 



 
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
103 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------




 


SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 


 
NON-RECURRING AND RECURRING PRICE STATUS AND SUMMARY TABLES
 
(DATA ENTRY - Reference SBP Section 12.2)
 
continued…
 
TOTAL
 
SUMMARY
(Nonrecurring):
Event
Nonrecurring Price Impact
Total Nonrecurring
Amortize Over X Months - This Event
Nonrecurring per Month - This Event
Nonrecurring per Month Cum Total
                                   



Recurring:
Event
Starting Recurring Shipset Price
Recurring Impact per Shipset from Change
Adjusted Recurring Shipset Price
Starting Shipset
Applicable Block
                                   


 
 
 
104 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------



 


SBP ATTACHMENT 17 TO
SPECIAL BUSINESS PROVISIONS


 
VALUE ENGINEERING METHODOLOGY
 
(EXAMPLE - Reference SBP Section 1.0 GG)
 
In the following example, the baseline P.O. price for a certain end item is
$500,000.00. The Seller has submitted a Value Engineering proposal, which has
subsequently been accepted by Spirit for incorporation. The submittal contained
a statement of work and the resultant savings if implemented. In addition, the
first affected unit, Cum Line 101 was identified and the Seller and Spirit
agreed upon a split of the savings with the result being * to Spirit and * to
the supplier. Finally, the P.O. price was adjusted down to * starting at C/L 101
and carrying through the end of the contracted shipsets.
 

1.  
Purchase Order Price:    $500,000

 

2.  
First (1st) Affected Unit:    C/L 101

 

3.  
Recurring Savings per Shipset:    $2,500

 

4.  
Negotiated Savings Split ( * ):      *

 

5.  
Price adjustment C/L101 and on:    $500,000 - * = *

 



 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
105 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 

 
SBP ATTACHMENT 18 TO
SPECIAL BUSINESS PROVISIONS
 


 
INDENTURED PRICED PARTS LIST AND SPARES PRICING
 


 


A.         INDENTURE PRICED PARTS LIST
(Reference SBP 13.1.3)
 


 


 


 
B.         FOR AOG’S AND POA’s
                                  
                                      (1)
Shipset      Reorder       Unit Price    (1) x * 
Part No.      Quantity       Lead Time      (per “A” above)
 
 
                            $      $
 


 


 
C.         FOR LESS THAN LEADTIME
 
 
Shipset      Reorder       Unit Price =     (1) x*
Part No.      Quantity     Lead Time      (per “A” above)
 
 
                         $      $
 
           
 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
106 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 


SBP ATTACHMENT 19 TO
SPECIAL BUSINESS PROVISIONS
 


INCREMENTAL RELEASE PLAN AND LEAD TIMES
(Reference SBP Section 44.0)


A.   Lead Times



 
Lead times for material procurements, fabrication and assembly are as tabulated
below in months prior to delivery of the first Shipset affected, and will be
used to calculate incremental release schedules in Paragraph B.1 of this SBP
Attachment 19.



Material Months
Metallic Raw Material (TBN)
Nonmetallic Raw Material 
Castings/Forgings/Extrusions 
Purchased Parts 


Fabrication Months
Detail Parts (TBN)


Assembly


Rate Tooling A Months
(Greater than [ ] to [ ] S/S per Month) (TBN)
 
Rate Tooling B 
(Greater than [ ] to [ ] S/S per Month) (TBN)


B.   Incremental Release Plan



 
1.
In accordance with SBP Section 44.0, Seller will release Shipsets as scheduled
herein on the dates indicated below.



Qty     Support Point        Release
Material                         S/S      Shipset No.           Date


 
Metallic Raw Material                 (TBN)
Nonmetallic Raw Material 
Castings/Forgings/Extrusions
Purchased Parts


Fabrication


Lot 1
Lot 2
Lot 3
Lot 4
 
 
107 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------


 
 
Lot 5














SBP ATTACHMENT 19 TO
SPECIAL BUSINESS PROVISIONS


INCREMENTAL RELEASE PLAN AND LEAD TIMES
(Reference SBP Section 44.0)
continued…


Assembly


Lot 1
Lot 2
Lot 3
Lot 4
Lot 5



 
2.
Release dates are based upon the following Master Schedule:



Block                             MS No.


C.    Cycle Time Plan


In order to enable Seller to meet the nine (9) month Cycle Time requirement:


1) Spirit shall notify Seller not less than [_TBN__] months prior to the
scheduled delivery date for any Product that will be incorporated into a Program
Airplane which is (i) a Customer's first purchase of a particular, existing
configuration of the Program Airplane or (ii) a Customer's second or greater
purchase of a particular existing configuration of the Program Airplane, but
which will have potential configuration changes (not including material changes
or changes of a greater magnitude than any previous change already made).


2) Spirit shall notify Seller not less than [_TBN__] months prior to the
scheduled delivery date for any Product that is impacted by a change in the
assignment of a Customer or Program Airplane model to a specific line number.
 




 
 
108 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

--------------------------------------------------------------------------------




 
SBP ATTACHMENT 20 TO
SPECIAL BUSINESS PROVISIONS
 




SCHEDULE CHANGE EXAMPLES
(Reference SBP Section 8.0)


EXAMPLE


Current Shipset Billing Price = * 




Schedule No. 1


Month         1     2     3     4     5     6     7     8     9     10


S/S Per Month     *     *     *     *     *     *     *     *     *      *




DECELERATION - Notice of deceleration of Schedule No. 1 is given at Month 3
resulting in the following schedule:




Schedule No. 2


S/S Per Month     7     7     *10    10     7     7     7     7     7     7
 


Shipsets Decelerated          0      0    3


*




ACCELERATION - Notice of acceleration of Schedule No. 2 is given at Month 7
resulting in the following schedule:




Schedule No. 3


S/S Per Month     7     7     10     10     7     7     *7     10     10     10


Shipsets Accelerated             0     3     3


*


 
_________________________________

* The text noted by asterisks has been redacted in connection with a request to
the Securities and Exchange Commission for confidential treatment of such text
pursuant to Rule 24b-2. A copy of this Agreement including the redacted
information has been submitted to the Securities and Exchange Commission as part
of such request.
 
109 


Special Business Provisions
Seller’s Name: LMI Aerospace, Inc.
 
T6B2-YB001940
 
INITIALS:

 
 